UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05498) Exact name of registrant as specified in charter:	Putnam Master Intermediate Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2012 Date of reporting period:	June 30, 2012 Item 1. Schedule of Investments: Putnam Master Intermediate Income Trust The fund's portfolio 6/30/12 (Unaudited) MORTGAGE-BACKED SECURITIES (31.5%) (a) Principal amount Value American Home Mortgage Investment Trust Ser. 07-1, Class GIOP, IO, 2.078s, 2047 $1,334,842 $162,684 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-1, Class J, 6 1/8s, 2036 163,000 120,620 Ser. 01-1, Class K, 6 1/8s, 2036 345,294 39,990 Ser. 07-5, Class XW, IO, 0.58s, 2051 104,233,345 1,514,926 Barclays Capital, LLC Trust 144A Ser. 09-RR7, Class 1A7, IO, 1.799s, 2046 16,612,170 685,252 Ser. 09-RR7, Class 2A7, IO, 1.564s, 2047 39,735,912 1,653,013 Ser. 09-RR7, Class 2A1, IO, 0 3/4s, 2047 48,649,447 1,240,560 Ser. 09-RR7, Class 1A1, IO, 0 3/4s, 2046 44,669,842 1,139,080 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 06-PW12, Class AJ, 5.94s, 2038 718,000 617,518 Ser. 05-PWR7, Class B, 5.214s, 2041 697,000 629,043 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 7,380,617 193,372 Ser. 07-AR5, Class 1X2, IO, 0 1/2s, 2047 4,490,120 95,640 Ser. 06-AR5, Class 1X, IO, 0 1/2s, 2046 9,686,867 184,050 FRB Ser. 07-AR5, Class 2A2, 0.475s, 2037 1,071,907 321,572 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 5,120,070 72,193 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD5, Class XS, IO, 0.096s, 2044 31,378,998 123,788 Cornerstone Titan PLC 144A FRB Ser. 05-CT1A, Class D, 1.88s, 2014 (United Kingdom) GBP 444,023 584,143 FRB Ser. 05-CT2A, Class E, 1.789s, 2014 (United Kingdom) GBP 146,175 203,750 Countrywide Alternative Loan Trust Ser. 06-0A19, Class XP, IO, 2.588s, 2047 $13,330,547 933,138 FRB Ser. 05-38, Class A1, 1.647s, 2035 1,047,676 660,036 FRB Ser. 05-62, Class 2A1, 1.147s, 2035 1,084,936 634,687 FRB Ser. 05-38, Class A3, 0.595s, 2035 1,496,503 886,678 FRB Ser. 07-AL1, Class A1, 0.495s, 2037 2,367,224 982,398 FRB Ser. 06-OA6, Class 1A1A, 0.455s, 2046 3,332,408 1,849,486 FRB Ser. 06-OA16, Class A1C, 0.435s, 2046 1,472,472 1,148,527 FRB Ser. 06-OA8, Class 1A1, 0.435s, 2046 2,221,905 1,266,485 FRB Ser. 06-OA21, Class A1, 0.434s, 2047 1,814,391 934,411 FRB Ser. 06-OA12, Class A1B, 0.434s, 2046 3,873,240 1,859,154 FRB Ser. 07-OA4, Class A1, 0.415s, 2047 2,589,455 1,586,040 FRB Ser. 06-OC8, Class 2A2B, 0.415s, 2036 3,713,497 1,986,720 FRB Ser. 07-OA7, Class A1B, 0.385s, 2047 1,035,053 581,752 FRB Ser. 07-OA3, Class 1A1, 0.385s, 2047 2,027,520 1,297,612 FRB Ser. 06-OA18, Class A1, 0.365s, 2046 3,241,622 1,928,764 FRB Ser. 06-OC8, Class 2A2A, 0.365s, 2036 2,214,566 1,138,618 FRB Ser. 06-HY11, Class A1, 0.365s, 2036 1,630,372 888,553 Countrywide Home Loans FRB Ser. 07-HYB2, Class 3A1, 2.882s, 2047 1,526,621 797,660 FRB Ser. 05-HY10, Class 3A1B, 2.718s, 2036 2,662,402 1,649,025 FRB Ser. 06-OA4, Class A1, 1.107s, 2046 1,273,273 579,339 FRB Ser. 05-3, Class 1A2, 0.535s, 2035 513,661 332,596 FRB Ser. 06-OA4, Class A2, 0.515s, 2046 942,326 412,268 FRB Ser. 06-OA5, Class 2A1, 0.445s, 2046 1,225,505 639,177 CS First Boston Mortgage Securities Corp. Ser. 05-C6, Class AJ, 5.23s, 2040 (F) 613,000 601,828 CS First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class M, 5 1/4s, 2035 350,614 17,531 Deutsche Alt-A Securities, Inc. Mortgage Loan Trust FRB Ser. 06-OA1, Class A1, 0.445s, 2047 1,634,535 931,685 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 286,492 279,330 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 1.863s, 2014 (United Kingdom) GBP 22,811 35,368 Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.633s, 2032 $286,014 456,457 IFB Ser. 3408, Class EK, 24.82s, 2037 165,882 270,138 IFB Ser. 2979, Class AS, 23.387s, 2034 85,005 115,874 IFB Ser. 3072, Class SM, 22.91s, 2035 235,082 367,503 IFB Ser. 3072, Class SB, 22.764s, 2035 210,594 327,883 IFB Ser. 3249, Class PS, 21.477s, 2036 187,452 282,178 IFB Ser. 3951, Class CS, IO, 6.508s, 2026 4,872,321 870,586 IFB Ser. 3727, Class PS, IO, 6.458s, 2038 2,426,791 273,097 IFB Ser. 3895, Class SM, IO, 6.408s, 2040 4,875,184 722,005 IFB Ser. 4048, Class GS, IO, 6.408s, 2040 1,864,244 384,631 IFB Ser. 3940, Class PS, IO, 6.408s, 2040 5,897,844 943,654 IFB Ser. 3835, Class SC, IO, 6.408s, 2038 2,641,431 469,858 IFB Ser. 4032, Class SA, IO, 6.258s, 2042 5,959,693 847,197 IFB Ser. 3708, Class SA, IO, 6.208s, 2040 5,891,825 825,504 IFB Ser. 3780, Class PS, IO, 6.208s, 2035 2,550,623 296,510 IFB Ser. 3922, Class CS, IO, 5.858s, 2041 2,131,482 319,735 IFB Ser. 3852, Class TB, 5.758s, 2041 1,235,060 1,326,614 IFB Ser. 3768, Class PS, IO, 5.758s, 2036 7,513,742 788,712 IFB Ser. 3753, Class S, IO, 5.708s, 2040 2,552,865 445,954 Ser. 3632, Class CI, IO, 5s, 2038 1,027,433 73,359 Ser. 3626, Class DI, IO, 5s, 2037 655,130 26,919 Ser. 4000, Class PI, IO, 4 1/2s, 2042 2,831,876 385,418 Ser. 3747, Class HI, IO, 4 1/2s, 2037 580,744 61,672 Ser. 4010, Class NI, IO, 4s, 2041 3,931,507 592,164 Ser. 3738, Class MI, IO, 4s, 2034 5,845,460 407,031 Ser. 3748, Class NI, IO, 4s, 2034 2,742,669 206,358 Ser. 3736, Class QI, IO, 4s, 2034 7,285,177 338,032 Ser. 3751, Class MI, IO, 4s, 2034 7,740,447 291,196 Ser. T-57, Class 1AX, IO, 0.423s, 2043 2,869,106 35,511 Ser. 3124, Class DO, PO, zero %, 2036 9,266 8,576 FRB Ser. 3326, Class YF, zero %, 2037 20,081 19,880 FRB Ser. 3326, Class WF, zero %, 2035 10,389 9,558 FRB Ser. 3030, Class EF, zero %, 2035 7,966 7,927 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.429s, 2036 358,992 645,690 IFB Ser. 07-53, Class SP, 23.301s, 2037 202,613 321,944 IFB Ser. 08-24, Class SP, 22.384s, 2038 (F) 181,254 276,828 IFB Ser. 05-75, Class GS, 19.514s, 2035 222,422 323,717 IFB Ser. 05-83, Class QP, 16.756s, 2034 243,320 333,349 IFB Ser. 12-2, Class PS, IO, 6.305s, 2041 1,932,577 407,049 IFB Ser. 404, Class S13, IO, 6.155s, 2040 4,933,009 690,805 IFB Ser. 10-35, Class SG, IO, 6.155s, 2040 3,592,649 563,256 IFB Ser. 10-46, Class WS, IO, 5.505s, 2040 3,711,469 454,210 Ser. 374, Class 6, IO, 5 1/2s, 2036 845,415 108,577 Ser. 398, Class C5, IO, 5s, 2039 666,456 58,315 Ser. 10-13, Class EI, IO, 5s, 2038 424,854 21,583 Ser. 378, Class 19, IO, 5s, 2035 1,999,120 229,899 Ser. 12-30, Class HI, IO, 4 1/2s, 2040 10,298,345 1,792,015 Ser. 409, Class 82, IO, 4 1/2s, 2040 (FWC) 7,971,000 2,182,249 Ser. 366, Class 22, IO, 4 1/2s, 2035 774,558 61,492 Ser. 406, Class 2, IO, 4s, 2041 3,517,514 473,809 Ser. 406, Class 1, IO, 4s, 2041 2,288,113 326,056 Ser. 409, Class C16, IO, 4s, 2040 5,145,000 692,403 Ser. 03-W10, Class 1, IO, 1.426s, 2043 677,183 31,346 Ser. 99-51, Class N, PO, zero %, 2029 29,461 28,269 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.081s, 2020 (F) 2,729,861 58,974 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C1, Class D, 4.949s, 2048 1,850,000 1,789,237 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 850 762 Government National Mortgage Association IFB Ser. 11-56, Class MS, 6.827s, 2041 2,947,149 3,286,246 IFB Ser. 10-142, Class SA, IO, 6.456s, 2039 2,852,182 380,142 IFB Ser. 10-151, Class SL, IO, 6.456s, 2039 2,396,433 395,507 IFB Ser. 11-37, Class SB, IO, 6.456s, 2038 3,660,204 494,128 IFB Ser. 10-85, Class SD, IO, 6.406s, 2038 475,231 76,436 IFB Ser. 11-37, Class SD, IO, 6.406s, 2038 4,709,521 629,898 IFB Ser. 10-163, Class SI, IO, 6.387s, 2037 3,957,272 638,110 IFB Ser. 10-47, Class HS, IO, 6.356s, 2039 1,778,307 272,543 IFB Ser. 10-120, Class SB, IO, 5.956s, 2035 918,957 91,188 IFB Ser. 10-20, Class SC, IO, 5.906s, 2040 242,658 39,944 IFB Ser. 11-79, Class AS, IO, 5.866s, 2037 2,945,379 289,887 IFB Ser. 10-116, Class SL, IO, 5.806s, 2039 1,389,200 217,938 IFB Ser. 11-70, Class SM, IO, 5.647s, 2041 2,415,000 689,072 IFB Ser. 11-70, Class SH, IO, 5.647s, 2041 2,481,000 714,751 Ser. 11-140, Class BI, IO, 4 1/2s, 2040 1,625,446 180,311 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 416,895 71,927 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 1,617,625 208,706 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 4,887,806 639,716 Ser. 12-8, Class PI, IO, 4s, 2041 3,591,219 594,347 Ser. 11-116, Class BI, IO, 4s, 2026 7,978,644 877,970 Ser. 12-H02, Class AI, IO, 1.765s, 2062 6,101,187 451,854 Ser. 12-H05, Class AI, IO, 1.222s, 2062 16,867,768 882,859 Ser. 12-H04, Class FI, IO, 0.938s, 2062 16,981,829 785,410 Ser. 11-70, PO, zero %, 2041 5,279,377 4,260,562 Ser. 06-36, Class OD, PO, zero %, 2036 10,354 9,644 Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 5,063,629 191,405 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class D, 4.986s, 2042 676,000 612,661 GS Mortgage Securities Corp. II 144A Ser. 05-GG4, Class XC, IO, 0.321s, 2039 60,986,075 1,103,847 GSR Mortgage Loan Trust FRB Ser. 06-OA1, Class 3A1, 2.64s, 2046 2,503,366 1,251,682 Harborview Mortgage Loan Trust FRB Ser. 05-8, Class 1A2B, 0.603s, 2035 753,571 173,792 FRB Ser. 05-3, Class 2A1A, 0.483s, 2035 926,586 613,863 FRB Ser. 06-7, Class 2A1A, 0.443s, 2046 4,197,539 2,445,066 IndyMac Index Mortgage Loan Trust FRB Ser. 06-AR39, Class A1, 0.425s, 2037 3,340,137 1,786,972 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR35, Class 2A1A, 0.415s, 2037 5,293,729 2,814,150 JPMorgan Alternative Loan Trust FRB Ser. 06-A7, Class 1A1, 0.405s, 2036 1,684,671 796,007 FRB Ser. 06-A6, Class 1A1, 0.405s, 2036 4,154,380 2,254,028 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.212s, 2051 62,562,769 626,628 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 857,101 852,816 Luminent Mortgage Trust FRB Ser. 06-1, Class A1, 0.485s, 2036 731,628 351,181 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, PO, 0.8s, 2047 3,753,412 107,911 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.529s, 2028 (F) 200,066 4,601 Merrill Lynch Mortgage Trust Ser. 05-LC1, Class AJ, 5.505s, 2044 (F) 431,000 417,338 Ser. 05-CKI1, Class AJ, 5.39s, 2037 (F) 885,000 827,268 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.991s, 2037 621,987 46,649 Ser. 07-C5, Class X, IO, 5.186s, 2049 2,112,436 158,433 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 (F) 1,730,000 1,500,028 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.853s, 2043 1,215,429 1,251,891 Mortgage Capital Funding, Inc. Ser. 97-MC2, Class X, IO, 1.989s, 2012 493 — STRIPS 144A Ser. 03-1A, Class N, 5s, 2018 193,000 193,000 Structured Asset Mortgage Investments Trust Ser. 07-AR6, Class X2, IO, 0 1/2s, 2047 16,972,815 346,245 Structured Asset Mortgage Investments, Inc. Ser. 06-AR6, Class 2X, IO, 1s, 2046 9,982,788 368,365 Ser. 07-AR1, Class 1X, IO, 0.6s, 2037 3,498,611 75,220 FRB Ser. 06-AR1, Class 3A1, 0.475s, 2036 3,814,043 2,097,723 FRB Ser. 06-AR3, Class 12A1, 0.465s, 2036 1,711,745 847,314 FRB Ser. 06-AR8, Class A1A, 0.445s, 2036 2,371,072 1,237,402 Ser. 06-AR8, Class X, IO, 0.4s, 2036 15,194,143 203,602 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.005s, 2045 3,293,024 592,744 Wachovia Bank Commercial Mortgage Trust FRB Ser. 05-C20, Class B, 5.417s, 2042 1,679,000 1,616,793 Ser. 07-C34, IO, 0.544s, 2046 17,558,009 270,393 WAMU Mortgage Pass-Through Certificates FRB Ser. 05-AR17, Class A1C3, 0.725s, 2045 894,851 396,531 FRB Ser. 05-AR15, Class A1C3, 0.725s, 2045 1,041,495 400,975 FRB Ser. 05-AR11, Class A1C4, 0.685s, 2045 1,016,771 589,727 FRB Ser. 05-AR13, Class A1B2, 0.675s, 2045 997,063 707,915 FRB Ser. 05-AR2, Class 2A1B, 0.615s, 2045 783,828 589,830 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 06-AR11, Class 1A, 1.118s, 2046 557,660 359,691 FRB Ser. 07-OA1, Class A1A, 0.847s, 2047 680,082 409,749 Total mortgage-backed securities (cost $107,675,841) CORPORATE BONDS AND NOTES (30.0%) (a) Principal amount Value Basic materials (1.8%) Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 $302,000 $292,940 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 270,000 293,625 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 185,000 198,413 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.468s, 2013 (Netherlands) 75,000 66,750 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 283,000 275,925 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 170,000 180,200 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 234,000 237,510 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 180,000 180,663 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 110,000 110,120 Grohe Holding GmbH 144A company guaranty sr. notes FRN 4.662s, 2017 (Germany) EUR 313,000 370,402 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 $45,000 38,813 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 160,000 163,200 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 287,000 323,593 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 100,000 105,500 INEOS Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 70,000 70,350 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 238,000 257,233 LyondellBasell Industries NV 144A company guaranty sr. notes 6s, 2021 (Netherlands) $220,000 241,450 LyondellBasell Industries NV 144A sr. unsec. notes 5s, 2019 (Netherlands) 415,000 435,231 Momentive Performance Materials, Inc. company guaranty notes 9 1/2s, 2021 EUR 135,000 119,954 Momentive Performance Materials, Inc. notes 9s, 2021 $28,000 21,210 Momentive Performance Materials, Inc. 144A company guaranty sr. notes 10s, 2020 55,000 55,138 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 155,000 167,013 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 243,000 239,963 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 333,000 448,537 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 $45,000 47,025 SGL Carbon SE company guaranty sr. sub. notes FRN Ser. EMTN, 1.94s, 2015 (Germany) EUR 152,000 184,769 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $115,000 116,150 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 143,000 160,696 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 321,000 373,965 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 269,000 277,743 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 177,000 197,576 TPC Group, LLC company guaranty sr. notes 8 1/4s, 2017 201,000 212,558 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 85,000 33,575 Capital goods (1.5%) Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 95,000 102,006 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 284,000 301,040 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 104,000 107,120 ARD Finance SA sr. notes Ser. REGS, 11 1/8s, 2018 (Luxembourg) (PIK) EUR 105,562 118,599 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 140,000 185,199 Ball Corp. company guaranty sr. unsec. notes 5s, 2022 $36,000 37,440 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 298,000 329,290 BE Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 140,000 143,500 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 86,000 91,590 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 24,000 26,100 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 170,000 175,100 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 147,000 157,290 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec notes 10 1/8s, 2020 95,000 97,138 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 50,000 68,229 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 $307,000 330,793 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 22,000 24,420 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 253,000 232,760 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 115,000 122,044 Rexel SA company guaranty sr. unsec. notes 8 1/4s, 2016 (France) EUR 229,000 313,644 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 7 1/8s, 2019 $130,000 136,175 Reynolds Group Issuer, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 100,000 99,750 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A company guaranty sr. notes 7 3/4s, 2016 377,000 494,645 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. notes 7 7/8s, 2019 100,000 108,250 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. unsec. notes 9 7/8s, 2019 100,000 103,500 Ryerson, Inc. company guaranty sr. notes 12s, 2015 334,000 335,670 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 150,000 162,750 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 140,000 151,200 Terex Corp. sr. unsec. sub. notes 8s, 2017 58,000 60,175 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 391,000 399,798 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 99,000 108,900 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 290,000 318,275 Communication services (3.7%) Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 68,000 70,720 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 200,000 223,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 150,000 162,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 71,000 77,213 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 131,000 139,843 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 101,000 109,585 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 146,000 157,315 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 212,000 204,580 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 78,000 81,120 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 355,000 323,050 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 233,000 222,515 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 354,000 364,620 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 480,000 509,400 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 70,000 75,075 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 326,000 331,705 Equinix, Inc. sr. unsec. notes 7s, 2021 130,000 143,650 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 65,000 69,875 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 753,000 798,180 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 214,000 227,375 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 260,000 282,750 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 365,000 389,638 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 140,000 148,050 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 871,812 900,146 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 253,000 260,590 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 135,000 139,388 Kabel Deutschland GmbH 144A sr. bonds 6 1/2s, 2018 (Germany) EUR 105,000 141,673 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 $124,000 133,920 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 143,000 150,150 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 40,000 41,050 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 59,000 64,753 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 407,000 423,788 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 57,000 57,071 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 360,000 375,300 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 14,000 12,688 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 51,000 43,733 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 261,000 281,228 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 156,000 174,330 Phones4U Finance PLC 144A sr. notes 9 1/2s, 2018 (United Kingdom) GBP 180,000 253,716 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 $75,000 83,606 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 68,000 74,460 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 117,000 124,605 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 801,000 821,025 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 147,000 140,753 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 418,000 469,205 Sprint Nextel Corp. 144A sr. unsec. notes 9 1/8s, 2017 160,000 168,000 Sunrise Communications Holdings SA 144A company guaranty sr. notes 8 1/2s, 2018 (Luxembourg) EUR 100,000 133,148 Unitymedia GmbH company guaranty sr. notes Ser. REGS, 9 5/8s, 2019 (Germany) EUR 293,000 402,309 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH sr. notes 7 1/2s, 2019 (Germany) EUR 130,000 172,741 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 8 1/8s, 2017 (Germany) EUR 218,000 293,215 UPC Holdings BV sr. notes 9 3/4s, 2018 (Netherlands) EUR 361,000 487,887 Virgin Media Finance PLC company guaranty sr. unsec. bonds 8 7/8s, 2019 (United Kingdom) GBP 50,000 87,494 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 3/8s, 2018 (Luxembourg) EUR 325,000 350,536 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 $60,000 64,500 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 247,000 269,230 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 109,000 115,540 Consumer cyclicals (5.6%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 25,000 27,063 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 20,000 15,800 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 407,000 346,968 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 250,000 213,125 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 170,000 183,600 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 225,000 236,250 AmeriGas Finance, LLC/AmeriGas Finance Corp. company guaranty sr. unsec. notes 7s, 2022 145,000 148,625 ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 (PIK) 74,000 75,758 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 55,000 55,000 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 255,000 277,631 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 55,000 56,100 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 75,000 72,000 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 71,000 61,948 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 285,000 240,825 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 100,000 106,500 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 75,000 79,688 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 180,000 192,600 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 140,000 148,400 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 339,000 231,791 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 154,000 168,053 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 70,000 77,700 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 110,000 98,450 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 75,000 78,563 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 305,000 313,387 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 40,000 43,400 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty 10 3/4s, 2017 (PIK) 302,511 333,518 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 135,000 117,450 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 453,000 493,770 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 155,000 161,006 Conti-Gummi Finance B.V. company guaranty bonds Ser. REGS, 7 1/8s, 2018 (Netherlands) EUR 307,000 410,824 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 $235,000 221,488 DISH DBS Corp. company guaranty 6 5/8s, 2014 517,000 554,482 DISH DBS Corp. company guaranty sr. unsec. notes 7 3/4s, 2015 117,000 129,870 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 192,000 207,360 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 300,000 307,125 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 385,000 408,825 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 410,000 455,200 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 210,000 218,400 Grupo Televisa, S.A.B sr. unsec. notes 6s, 2018 (Mexico) 226,000 261,801 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 175,000 184,188 HD Supply, Inc. 144A company guaranty sr. notes 8 1/8s, 2019 140,000 151,200 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 434,000 482,825 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 356,000 364,900 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 346,000 437,315 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 50,000 64,555 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 $100,000 112,000 Lamar Media Corp. 144A sr. sub. notes 5 7/8s, 2022 55,000 56,375 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 795,000 828,788 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 155,000 169,725 Limited Brands, Inc. sr. notes 5 5/8s, 2022 85,000 87,550 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 195,000 225,378 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) (NON) 340,000 27,200 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 123,000 126,690 MGM Resorts International company guaranty sr. notes 9s, 2020 45,000 49,950 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 65,000 65,325 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 205,000 211,150 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 110,000 111,925 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 (PIK) 522,600 546,117 Navistar International Corp. sr. notes 8 1/4s, 2021 451,000 432,960 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 135,000 134,325 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 145,000 160,588 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 290,000 304,500 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 155,000 151,513 Owens Corning company guaranty sr. unsec. notes 9s, 2019 542,000 674,790 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 50,000 55,375 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 160,000 166,000 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 100,000 109,250 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 100,000 106,250 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 55,000 59,813 Polish Television Holding BV sr. notes stepped-coupon Ser. REGS, 11 1/4s (13s, 11/15/14), 2017 (Netherlands) (STP) EUR 380,000 482,308 QVC Inc. 144A sr. notes 7 1/2s, 2019 $120,000 133,200 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 50,000 48,875 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 55,000 56,925 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 152,000 143,640 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 124,000 126,170 Schaeffler Finance BV 144A company guaranty sr. notes 8 3/4s, 2019 (Russia) 310,000 412,410 Scotts Miracle-Gro Co. (The) company guaranty sr. unsec. unsub. notes 6 5/8s, 2020 140,000 150,150 Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 87,000 94,396 Sears Holdings Corp. company guaranty 6 5/8s, 2018 139,000 124,058 Spectrum Brands Holdings, Inc. Company guaranty sr. notes 9 1/2s, 2018 385,000 435,050 Spectrum Brands Holdings, Inc. 144A sr. notes 6 3/4s, 2020 110,000 113,575 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 70,000 73,850 Toys “R” Us, Inc. sr. unsec. unsub. notes 7 7/8s, 2013 30,000 30,600 Toys R Us - Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 45,000 44,213 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 293,000 320,103 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 127,000 48,578 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 26,000 19,013 Travelport, LLC 144A sr. notes 6.461s, 2016 (PIK) 48,000 36,720 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 127,000 88,900 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 110,000 146,023 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $350,000 399,875 Univision Communications, Inc. 144A sr. notes 6 7/8s, 2019 200,000 206,000 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 105,000 116,288 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 65,000 72,475 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 524,000 563,300 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 (PIK) 135,000 137,363 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 350,000 371,875 Consumer staples (1.9%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 BRL 1,400,000 766,435 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 $105,000 114,975 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 345,000 354,919 Avis Budget Car Rental, LLC 144A company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 50,000 53,625 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 184,000 209,530 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 (PIK) 106,018 116,752 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 124,000 106,020 Claire's Stores, Inc. 144A sr. notes 9s, 2019 165,000 166,856 Constellation Brands, Inc. company guaranty sr. unsec. notes 7 1/4s, 2017 23,000 26,306 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 111,000 125,708 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 90,000 96,750 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 257,000 278,203 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 118,000 125,375 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 115,000 125,925 Dole Food Co. 144A sr. notes 8s, 2016 87,000 90,806 EC Finance PLC company guaranty sr. bonds Ser. REGS, 9 3/4s, 2017 (United Kingdom) EUR 294,000 358,000 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 $165,000 181,088 Enterprise Inns PLC sr. unsub. mtge. notes 6 1/2s, 2018 (United Kingdom) GBP 100,000 120,595 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 $65,000 69,713 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 156,000 212,313 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 $67,000 65,158 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 350,000 325,500 Libbey Glass, Inc. 144A company guaranty sr. notes 6 7/8s, 2020 119,000 122,273 Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 70,000 73,850 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 215,000 235,425 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 315,000 321,300 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 321,000 328,223 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 55,000 62,288 Rite Aid Corp. 144A sr. notes 9 1/4s, 2020 165,000 165,413 Service Corporation International sr. notes 7s, 2019 80,000 86,000 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 185,000 190,550 UR Merger Sub Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 565,000 627,150 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 6,000 6,360 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 191,000 199,595 Wok Acquisition Corp. 144A sr. unsec. notes 10 1/4s, 2020 50,000 51,125 Energy (6.3%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 130,000 109,200 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 136,000 116,280 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 283,000 321,368 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 48,000 40,560 Arch Coal, Inc. company guaranty sr. unsec. unsub. notes 7s, 2019 200,000 169,000 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 65,000 30,225 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 50,000 52,250 Aurora USA Oil & Gas Inc 144A sr. notes 9 7/8s, 2017 110,000 112,475 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 347,000 362,615 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 140,000 155,575 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 50,000 60,537 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 $495,000 533,363 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6.775s, 2019 41,000 39,873 Chesapeake Midstream Partners LP/CHKM Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 135,000 130,950 Chesapeake Midstream Partners LP/CHKM Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 65,000 63,700 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 225,000 233,438 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 88,000 87,120 Connacher Oil and Gas, Ltd. 144A notes 8 3/4s, 2018 (Canada) CAD 225,000 186,164 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 $125,000 131,250 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 710,000 736,625 Continental Resources, Inc. 144A company guaranty sr. unsec. notes 5s, 2022 185,000 187,775 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 365,000 385,531 Crosstex Energy LP/Crosstex Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2022 65,000 64,025 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 118,000 129,210 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 95,000 98,563 EP Energy, LLC/EP Energy Finance, Inc. 144A sr. notes 6 7/8s, 2019 75,000 78,375 EP Energy, LLC/EP Energy Finance, Inc. 144A sr. unsec. notes 9 3/8s, 2020 260,000 269,425 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 405,000 352,350 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 98,000 89,425 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 150,000 141,750 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 180,000 181,350 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9 1/4s, 2019 (Russia) 2,055,000 2,541,316 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 176,000 207,889 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 230,000 256,758 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 195,000 185,738 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 15,000 14,550 Inergy LP/Inergy Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 155,000 155,000 Infinis PLC 144A sr. notes 9 1/8s, 2014 (United Kingdom) GBP 98,000 157,920 James River Coal Co. company guaranty sr. unsec. unsub. notes 7 7/8s, 2019 $41,000 20,705 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 76,000 74,100 Key Energy Services, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 45,000 43,650 Kodiak Oil & Gas Corp. 144A sr. notes 8 1/8s, 2019 55,000 56,650 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 188,000 209,620 Laredo Petroleum, Inc. 144A company guaranty sr. unsec. notes 7 3/8s, 2022 65,000 67,600 Lone Pine Resources Canada, Ltd. 144A company guaranty sr. notes 10 3/8s, 2017 (Canada) 80,000 75,400 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 285,000 291,056 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 225,000 171,000 National JSC Naftogaz of Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) 275,000 262,631 Northern Oil and Gas, Inc. 144A company guaranty sr. unsec notes 8s, 2020 160,000 159,200 Oasis Petroleum, Inc. company guaranty sr. unsec notes 6 7/8s, 2023 110,000 110,000 Offshore Group Investment, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 165,000 179,025 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 140,000 151,900 PDC Energy, Inc. company guaranty sr. unsec. notes 12s, 2018 240,000 256,800 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 494,000 543,400 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 19,000 19,238 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 317,000 315,415 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 440,000 534,741 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 625,000 673,607 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 95,000 105,254 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 1,500,000 1,038,930 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 620,000 524,712 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 920,000 702,319 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 1,135,000 922,188 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 8s, 2013 (Venezuela) 225,000 222,750 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 5 1/2s, 2021 (Mexico) 175,000 197,750 Petroleos Mexicanos company guaranty unsec. unsub. notes 8s, 2019 (Mexico) 1,855,000 2,355,850 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 5/8s, 2021 140,000 141,400 Power Sector Assets & Liabilities Management Corp. 144A govt. guaranty sr. unsec. notes 7 1/4s, 2019 (Philippines) 425,000 533,375 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 150,000 162,750 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 75,000 74,063 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 124,000 135,160 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 415,000 412,925 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 5,000 4,938 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 578,000 585,225 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 85,000 87,125 SM Energy Co. 144A sr. notes 6 1/2s, 2023 35,000 35,569 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 60,000 60,525 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 480,000 486,000 Financials (3.9%) ACE Cash Express, Inc. 144A sr. notes 11s, 2019 119,000 104,869 Air Lease Corp. 144A sr. notes 5 5/8s, 2017 165,000 162,113 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 140,000 147,464 Ally Financial, Inc. company guaranty sr. unsec. notes 6 7/8s, 2012 403,000 405,015 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 65,000 70,850 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 565,000 634,919 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.667s, 2014 39,000 37,414 Banco do Brasil SA 144A sr. unsec. notes 9 3/4s, 2017 (Brazil) 436,000 234,444 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2023 (Brazil) $200,000 203,500 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 790,000 809,393 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 56,000 59,360 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 135,000 137,700 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2017 110,000 113,300 CIT Group, Inc. 144A bonds 7s, 2017 366,251 366,938 CIT Group, Inc. 144A bonds 7s, 2016 304,000 304,760 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 205,000 220,888 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 165,000 169,538 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 55,000 59,263 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 170,000 168,300 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 95,000 96,781 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 65,000 65,894 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 385,000 409,063 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 21,000 21,473 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 76,000 76,000 JPMorgan Chase & Co. 144A sr. unsec. notes FRN zero %, 2017 1,000,000 1,225,551 JPMorgan Chase & Co. 144A sr. unsec. unsub. notes 8s, 2012 19,000,000 339,676 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 75,000 78,188 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 110,000 110,825 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 75,000 82,688 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 146,000 148,190 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. notes 5.298s, 2017 (Luxembourg) 2,750,000 2,771,185 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Luxembourg) 325,000 338,520 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Luxembourg) 500,000 507,500 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 155,000 157,181 Ukreximbank Via Biz Finance PLC sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) 200,000 180,016 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,385,000 1,452,518 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 130,000 134,377 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. unsub. notes 6.609s, 2012 (Russia) 927,000 938,476 Health care (1.7%) Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 139,000 143,170 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 100,000 106,813 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 160,000 165,600 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 220,000 298,169 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 $220,000 234,300 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 100,000 130,530 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $428,000 430,140 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 203,000 220,509 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 220,000 229,625 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 130,000 141,375 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 165,000 172,013 Grifols, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 226,000 242,385 HCA, Inc. sr. notes 6 1/2s, 2020 688,000 746,480 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 195,000 211,575 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 325,000 332,312 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 239,000 236,610 Kinetics Concept/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 195,000 176,475 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 150,000 164,250 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 85,000 90,738 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 310,000 310,775 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 120,841 122,352 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 160,000 170,000 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 119,000 136,255 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 200,000 211,000 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 198,000 222,255 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 30,000 30,300 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 75,000 77,531 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 30,000 31,275 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 7,000 4,655 Technology (1.4%) Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 261,000 287,100 Avaya, Inc. company guaranty sr. unsec. notes 10 1/8s, 2015 6,000 4,980 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 107,000 88,543 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 241,000 223,528 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 129,000 125,130 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 283,000 271,680 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 80,000 81,600 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 111,000 124,875 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 76,000 83,790 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 346,000 346,432 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 314,401 321,475 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 97,000 91,423 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 231,000 231,000 First Data Corp. 144A company guaranty sr. notes 8 7/8s, 2020 75,000 81,188 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 105,000 107,100 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 43,000 46,225 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 368,000 400,200 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 470,000 498,200 Lawson Software, Inc. 144A sr. notes 9 3/8s, 2019 55,000 58,713 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 314,000 357,960 Seagate HDD Cayman company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 (Cayman Islands) 186,000 205,763 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 10 1/4s, 2015 351,000 360,653 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 149,000 158,685 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 188,000 203,980 Transportation (0.3%) Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 528,000 575,757 AMGH Merger Sub, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 $198,000 204,930 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 240,000 260,400 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 125,000 75,625 Utilities and power (1.9%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 475,000 540,313 AES Corp. (The) 144A sr. notes 7 3/8s, 2021 135,000 150,188 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 165,000 180,263 Calpine Corp. 144A sr. notes 7 1/4s, 2017 425,000 456,874 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) (NON) 401,000 268,670 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 151,000 84,938 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 69,000 42,090 Edison Mission Energy sr. unsec. notes 7.2s, 2019 147,000 81,953 Edison Mission Energy sr. unsec. notes 7s, 2017 23,000 12,880 El Paso Natural Gas Co. debs. 8 5/8s, 2022 247,000 316,156 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 595,000 635,163 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 296,000 321,900 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 300,000 329,250 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 278,000 271,050 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 45,000 44,494 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 115,000 124,919 Majapahit Holding BV 144A company guaranty sr. unsec. notes 8s, 2019 (Indonesia) 400,000 480,000 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 1,085,000 1,286,690 NGPL PipeCo, LLC 144A sr. notes 9 5/8s, 2019 75,000 79,500 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 595,000 600,950 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 110,000 122,796 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 90,000 61,425 Total corporate bonds and notes (cost $103,289,855) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (19.2%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.6%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $769,436 $872,469 3 1/2s, TBA, July 1, 2042 1,000,000 1,068,750 U.S. Government Agency Mortgage Obligations (18.6%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, TBA, July 1, 2042 11,000,000 11,537,109 Federal National Mortgage Association Pass-Through Certificates 3 1/2s, TBA, July 1, 2042 42,000,000 44,139,375 3s, TBA, July 1, 2042 9,000,000 9,228,515 Total U.S. government and agency mortgage obligations (cost $66,462,720) U.S. TREASURY OBLIGATIONS (1.0%) (a) Principal amount Value U.S. Treasury Inflation Protected Securities 1.125%, January 15, 2021 (i) $58,883 $68,151 U.S. Treasury Inflation Protected Securities 1.875%, July 15, 2013 (i) 194,117 200,548 U.S. Treasury Inflation Protected Securities 1.875%, July 15, 2019 (i) 127,118 153,257 U.S. Treasury Notes 0.500%, November 15, 2013 (i) 2,355,000 2,363,101 U.S. Treasury Notes 1.250%, October 31, 2015 (i) 684,000 702,461 U.S. Treasury Notes 1.375%, November 15, 2012 (i) 8,000 8,049 Total U.S. treasury Obligations (cost $3,495,567) PURCHASED OPTIONS OUTSTANDING (12.8%) (a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 $24,236,000 $3,690,900 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 $24,236,000 $642,739 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 $5,316,000 $488,540 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 $5,316,000 $484,819 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 $5,316,000 $70,809 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 $5,316,000 $66,025 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 $19,702,000 $3,553,847 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 $19,702,000 $420,047 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 $12,253,944 $2,287,235 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 $12,253,944 $250,507 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/5.11 $10,549,000 $79,539 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 $15,808,000 $1,839,735 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 $15,808,000 $150,650 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 $14,853,000 $1,723,097 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 $14,853,000 $1,715,670 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 $14,853,000 $141,401 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 $14,853,000 $130,409 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. Sep-15/4.04 $14,963,000 $2,187,740 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. Sep-15/4.04 $14,963,000 $330,682 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 $5,571,800 $2,033,707 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 $5,571,800 $195,013 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 $5,571,800 $2,122,856 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 $5,571,800 $183,869 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 $2,578,000 $48,570 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 $2,578,000 $46,894 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 $800,000 $37,688 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 $800,000 $6,784 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3675% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.3675 $4,714,000 $236,690 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.27 $4,714,000 $202,796 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.13375% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.13375 $2,633,000 $88,679 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 $2,260,000 $212,779 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 $2,260,000 $56,839 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 $2,578,000 $44,316 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 $2,578,000 $41,635 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 $800,000 $36,400 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 $800,000 $5,328 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.34375% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.34375 $4,714,000 $228,912 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.2475% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.2475 $4,714,000 $194,594 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.1125% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.1125 $2,633,000 $83,413 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 $2,578,000 $38,876 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.3175 $4,714,000 $219,484 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.225 $4,714,000 $185,543 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 $800,000 $34,880 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 $800,000 $3,792 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 $6,702,000 $247,304 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.085% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.085 $2,633,000 $76,726 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 $800,000 $33,704 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 $800,000 $2,536 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.064% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.064 $2,633,000 $71,091 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 $2,260,000 $180,484 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 $2,260,000 $24,566 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.169 $6,702,000 $232,895 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/1.9475 $18,875,000 $340,694 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 $800,000 $32,280 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 $800,000 $1,144 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 $26,365,900 $2,554,592 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 $26,365,900 $791 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 $5,475,900 $467,259 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 $5,475,900 $274 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.042% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.042 $2,633,000 $64,140 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.144 $6,702,000 $218,150 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 $14,787,763 $2,155,760 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 $14,787,763 $15 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 $12,323,136 $1,970,716 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 $12,323,136 $1,786,731 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 $12,323,136 $12 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 $12,323,136 $12 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 $4,929,254 $784,146 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 $4,929,254 $5 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 $12,323,136 $1,995,855 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 $2,531,000 $91,065 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 $12,323,136 $12 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 $6,931,154 $1,125,204 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 $6,931,154 $7 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 $12,356,514 $1,949,240 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 $12,356,514 $12 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 $2,578,000 $5,491 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 $2,578,000 $5,491 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 $2,578,000 $5,491 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 $2,578,000 $5,491 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 $2,578,000 $5,491 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 $800,000 $31,352 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 $800,000 $48 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 $12,272,000 $359,815 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 $12,272,000 $359,815 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 $12,272,000 $372,210 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.055% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.055 $2,770,000 $68,474 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.122% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.122 $6,702,000 $207,494 Total purchased options outstanding (cost $35,320,514) FOREIGN GOVERNMENT AND AGENCY BONDS (6.8%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $1,520,000 $1,033,600 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 197,000 173,763 Argentina (Republic of) sr. unsec. bonds FRB 0.739s, 2013 1,431,000 157,410 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 5,501,000 4,244,021 Brazil (Federal Republic of) unsec. notes 10s, 2017 BRL 1,500 802,411 Brazil (Federal Republic of) unsub. notes 10s, 2014 BRL 990 529,903 Chile (Republic of) notes 5 1/2s, 2020 CLP 170,000,000 360,855 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 $265,000 259,358 Croatia (Republic of) 144A unsec. notes 6 1/4s, 2017 300,000 298,472 Export-Import Bank of Korea 144A sr. unsec. unsub. notes 5.1s, 2013 INR 22,600,000 391,965 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 $690,000 765,376 Hungary (Republic of) sr. unsec. unsub. notes 6 3/8s, 2021 4,000 3,890 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2014 1,590,000 1,701,156 International Bank for Reconstruction & Development sr. disc. unsec. unsub. notes Ser. GDIF, 5 1/4s, 2014 RUB 9,750,000 288,434 Russia (Federation of) 144A unsec. notes 3 1/4s, 2017 $2,600,000 2,598,595 Russia (Federation of) 144A unsec. unsub. bonds 7 1/2s, 2030 1,964,200 2,334,942 Sri Lanka (Republic of) 144A notes 7.4s, 2015 200,000 213,594 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 1,205,000 1,402,801 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 175,000 146,125 Ukraine (Government of) 144A bonds 7 3/4s, 2020 530,000 480,180 Ukraine (Government of) 144A sr. unsec. notes 7.95s, 2021 560,000 504,672 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 1,715,000 1,684,987 Venezuela (Republic of) unsec. notes 10 3/4s, 2013 1,985,000 2,027,499 Venezuela (Republic of) 144A unsec. bonds 13 5/8s, 2018 1,285,000 1,289,343 Total foreign government and agency bonds (cost $23,900,490) ASSET-BACKED SECURITIES (2.9%) (a) Principal amount Value Bear Stearns Asset Backed Securities Trust FRB Ser. 06-HE9, Class 1A2, 0.395s, 2036 $3,781,000 $1,777,070 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.12s, 2034 44,609 13,185 Citigroup Mortgage Loan Trust, Inc. Ser. 2005-WF2, Class AF4, 4.964s, 2035 449,813 413,828 Countrywide Asset Backed Certificates FRB Ser. 07-1, Class 2A2, 0.345s, 2037 1,875,000 1,729,687 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 495,084 20,298 Granite Mortgages PLC FRB Ser. 03-2, Class 2C1, 4.13s, 2043 EUR 1,028,000 1,001,719 FRB Ser. 03-2, Class 3C, 3.52s, 2043 GBP 384,009 463,090 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.245s, 2030 (Cayman Islands) $405,145 198,521 Merrill Lynch First Franklin Mortgage Loan Trust FRB Ser. 07-3, Class A2B, 0 3/8s, 2037 2,608,292 1,531,068 Merrill Lynch Mortgage Investors Trust FRB Ser. 07-HE1, Class A2D, 0.575s, 2037 1,240,096 372,029 FRB Ser. 07-HE2, Class A2B, 0.455s, 2037 2,731,764 874,165 FRB Ser. 07-HE1, Class A2A, 0 3/8s, 2037 3,495,698 1,048,709 FRB Ser. 06-HE5, Class A2B, 0.355s, 2037 1,354,362 744,899 Morgan Stanley Capital, Inc. FRB Ser. 04-HE8, Class B3, 3.445s, 2034 44,320 12,971 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 519,979 51,998 Total asset-backed securities (cost $10,540,187) SENIOR LOANS (2.1%) (a) (c) Principal amount Value Basic materials (—%) Momentive Performance Materials, Inc. bank term loan FRN Ser. B1, 3 3/4s, 2015 $69,764 $66,581 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 88,875 86,579 Capital goods (—%) SRAM Corp. bank term loan FRN 8 1/2s, 2018 60,000 59,850 Communication services (0.3%) Charter Communications Operating, LLC bank term loan FRN Ser. C, 3.72s, 2016 622,687 616,374 Intelsat SA bank term loan FRN 3.24s, 2014 (Luxembourg) 460,000 447,810 Level 3 Financing, Inc. bank term loan FRN 2.652s, 2014 15,000 14,681 Consumer cyclicals (1.0%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 6 1/4s, 2017 47,025 46,731 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.489s, 2018 722,663 638,654 CCM Merger, Inc. bank term loan FRN Ser. B, 6s, 2017 232,325 229,711 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.49s, 2014 210,657 194,682 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.889s, 2016 429,181 340,596 Compucom Systems, Inc. bank term loan FRN 3.74s, 2014 79,332 76,952 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.49s, 2014 216,620 67,287 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.24s, 2014 184,446 57,294 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.24s, 2014 68,823 21,378 Golden Nugget, Inc. bank term loan FRN Ser. B, 3 1/4s, 2014 (PIK) 101,422 96,013 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3 1/4s, 2014 (PIK) 57,732 54,653 Goodman Global, Inc. bank term loan FRN 9s, 2017 114,545 115,834 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 177,585 177,141 National Bedding Company, LLC bank term loan FRN Ser. B, 4 3/8s, 2013 71,584 71,584 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 160,000 157,866 R.H. Donnelley, Inc. bank term loan FRN Ser. B, 9s, 2014 468,197 204,134 Realogy Corp. bank term loan FRN Ser. B, 4.77s, 2016 422,232 396,898 ServiceMaster Co. (The) bank term loan FRN Ser. B, 2.795s, 2014 122,635 120,949 ServiceMaster Co. (The) bank term loan FRN Ser. DD, 2.74s, 2014 12,564 12,392 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 289,000 192,185 Univision Communications, Inc. bank term loan FRN 4.489s, 2017 171,147 161,092 Consumer staples (0.3%) Claire's Stores, Inc. bank term loan FRN 3.056s, 2014 137,072 129,783 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 110,257 108,362 Landry's, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 224,438 224,718 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 243,163 241,382 Rite Aid Corp. bank term loan FRN Ser. B, 1.994s, 2014 94,519 92,245 West Corp. bank term loan FRN Ser. B2, 2.653s, 2013 23,026 22,939 West Corp. bank term loan FRN Ser. B5, 4.489s, 2016 55,707 55,248 Energy (0.1%) Chesapeake Energy Corp. bank term loan FRN 8 1/2s, 2017 160,000 158,475 EP Energy, LLC bank term loan FRN 6 1/2s, 2018 60,000 60,435 Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 141,526 128,985 Financials (0.1%) AGFS Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 170,000 159,770 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2017 70,997 71,041 Health care (0.2%) Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 219,956 218,306 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 163,465 161,473 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 266,625 261,626 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 127,238 125,223 Quintiles Transnational Corp. bank term loan FRN 7 1/2s, 2017 (PIK) 60,000 60,150 Utilities and power (0.1%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.741s, 2017 640,516 381,969 Total senior loans (cost $8,380,046) CONVERTIBLE BONDS AND NOTES (0.1%) (a) Principal amount Value Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 $157,000 $218,230 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 155,000 161,975 Total convertible bonds and notes (cost $312,000) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value General Motors Co. Ser. B, $2.375 cv. pfd. 3,856 $127,981 Lehman Brothers Holdings, Inc. 7.25% cv. pfd. (Escrow) (F) 667 7 Lucent Technologies Capital Trust I 7.75% cv. pfd. 176 117,040 United Technologies Corp. 7.50% cv. pfd. 2,100 110,649 Total convertible preferred stocks (cost $470,767) PREFERRED STOCKS (0.1%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 198 $176,399 Total preferred stocks (cost $66,176) WARRANTS (0.0%) (a) (NON) Expiration date Strike Price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 20 $530 Smurfit Kappa Group PLC 144A (Ireland) (F) 10/1/13 EUR 0.001 $508 17,669 Total warrants (cost $19,277) COMMON STOCKS (0.0%) (a) Shares Value HealthSouth Corp. (NON) 224 $5,210 Magellan Health Services, Inc. (NON) 158 7,162 Trump Entertainment Resorts, Inc. (NON) 94 282 Vertis Holdings, Inc. (F) (NON) 734 7 Total common stocks (cost $17,619) SHORT-TERM INVESTMENTS (23.8%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.12% (e) 2,514,619 $2,514,619 SSgA Prime Money Market Fund 0.09% (P) 3,650,000 3,650,000 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, September 10, 2012 5,000,000 $4,998,077 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, September 10, 2012 5,000,000 4,998,077 U.S. Treasury Bills with an effective yield of 0.104%, December 13, 2012 (SEG) (SEGSF) $5,000,000 4,996,755 U.S. Treasury Bills with effective yields ranging from 0.084% to 0.102%, November 15, 2012 (SEG) (SEGSF) 5,534,000 5,531,648 U.S. Treasury Bills with an effective yield of 0.087%, October 18, 2012 (SEG) (SEGSF) 26,095,000 26,086,780 U.S. Treasury Bills with effective yields ranging from 0.058% to 0.096%, August 23, 2012 (SEGSF) 27,424,000 27,420,302 U.S. Treasury Bills with effective yields ranging from 0.059% to 0.082%, July 26, 2012 (SEG) (SEGSF) 2,463,000 2,462,888 U.S Treasury Bills with an effective yield of zero % September 20, 2012 (i) 151,000.00 150,970.00 Total short-term investments (cost $82,812,408) TOTAL INVESTMENTS Total investments (cost $442,763,467) (b) FORWARD CURRENCY CONTRACTS at 6/30/12 (aggregate face value $1,146,786,805) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 7/18/12 $1,809,634 $1,720,314 $89,320 Euro Buy 7/18/12 1,120,226 1,105,357 14,869 Japanese Yen Sell 7/18/12 1,294,873 1,320,970 26,097 Swedish Krona Buy 7/18/12 925 888 37 Swiss Franc Buy 7/18/12 1,364,950 1,346,090 18,860 Barclay's Bank PLC Australian Dollar Buy 7/18/12 7,259,080 7,146,412 112,668 Australian Dollar Sell 7/18/12 7,259,080 6,896,529 (362,551) Australian Dollar Sell 8/16/12 504,543 495,757 (8,786) Brazilian Real Buy 7/18/12 895,739 871,002 24,737 Brazilian Real Sell 7/18/12 895,739 868,386 (27,353) Brazilian Real Buy 8/16/12 109,860 109,628 232 British Pound Buy 7/18/12 2,830,087 2,806,370 23,717 British Pound Sell 7/18/12 2,830,087 2,810,044 (20,043) British Pound Buy 8/16/12 186,351 184,649 1,702 Canadian Dollar Buy 7/18/12 5,315,122 5,260,087 55,035 Canadian Dollar Sell 7/18/12 5,315,122 5,234,415 (80,707) Canadian Dollar Sell 8/16/12 2,993,073 2,956,652 (36,421) Chilean Peso Buy 7/18/12 2,352,662 2,324,270 28,392 Chilean Peso Sell 7/18/12 2,352,662 2,307,481 (45,181) Chilean Peso Buy 8/16/12 606,067 606,047 20 Czech Koruna Buy 7/18/12 3,952,528 3,892,202 60,326 Czech Koruna Sell 7/18/12 3,952,528 3,858,853 (93,675) Czech Koruna Sell 8/16/12 1,457,496 1,461,153 3,657 Euro Buy 7/18/12 12,367,291 12,176,834 190,457 Euro Sell 7/18/12 12,367,291 12,261,724 (105,567) Euro Sell 8/16/12 7,066,469 6,943,424 (123,045) Hungarian Forint Buy 7/18/12 853,698 814,665 39,033 Hungarian Forint Sell 7/18/12 853,698 774,201 (79,497) Japanese Yen Buy 7/18/12 4,227,740 4,300,947 (73,207) Japanese Yen Sell 7/18/12 4,227,740 4,315,593 87,853 Japanese Yen Sell 8/16/12 1,645,718 1,657,211 11,493 Malaysian Ringgit Sell 7/18/12 3,618 3,591 (27) Mexican Peso Buy 7/18/12 996,430 972,028 24,402 Mexican Peso Sell 7/18/12 996,430 959,025 (37,405) Mexican Peso Buy 8/16/12 168,535 168,895 (360) New Zealand Dollar Sell 7/18/12 548,487 523,630 (24,857) Norwegian Krone Buy 7/18/12 3,778,409 3,714,881 63,528 Norwegian Krone Sell 7/18/12 3,778,409 3,682,442 (95,967) Norwegian Krone Sell 8/16/12 662,969 684,460 21,491 Singapore Dollar Sell 7/18/12 977,459 964,790 (12,669) South African Rand Buy 7/18/12 1,650,231 1,619,583 30,648 South African Rand Sell 7/18/12 1,650,231 1,556,419 (93,812) South Korean Won Buy 7/18/12 717,752 711,667 6,085 Swedish Krona Buy 7/18/12 2,617,476 2,587,773 29,703 Swedish Krona Sell 7/18/12 2,617,476 2,539,923 (77,553) Swedish Krona Buy 8/16/12 1,338,325 1,311,715 26,610 Swiss Franc Buy 7/18/12 1,193,581 1,171,536 22,045 Swiss Franc Sell 7/18/12 1,193,581 1,178,019 (15,562) Swiss Franc Sell 8/16/12 1,194,430 1,172,627 (21,803) Taiwan Dollar Buy 7/18/12 211,327 219,514 (8,187) Turkish Lira Buy 7/18/12 2,459,189 2,447,343 11,846 Turkish Lira Sell 7/18/12 2,459,189 2,448,504 (10,685) Turkish Lira Sell 8/16/12 595,334 597,757 2,423 Citibank, N.A. Australian Dollar Buy 7/18/12 2,924,584 2,876,162 48,422 Australian Dollar Sell 7/18/12 2,924,584 2,776,742 (147,842) Australian Dollar Sell 8/16/12 241,059 236,687 (4,372) Brazilian Real Buy 7/18/12 795,987 782,829 13,158 Brazilian Real Sell 7/18/12 795,987 781,301 (14,686) Brazilian Real Buy 8/16/12 2,912 2,913 (1) British Pound Buy 7/18/12 1,620,123 1,604,923 15,200 British Pound Sell 7/18/12 1,620,123 1,589,421 (30,702) British Pound Sell 8/16/12 1,620,000 1,604,830 (15,170) Canadian Dollar Buy 7/18/12 2,707,785 2,652,476 55,309 Canadian Dollar Sell 7/18/12 2,707,785 2,678,049 (29,736) Canadian Dollar Buy 8/16/12 51,909 51,255 654 Czech Koruna Buy 7/18/12 1,915,118 1,895,189 19,929 Czech Koruna Sell 7/18/12 1,915,118 1,886,488 (28,630) Czech Koruna Sell 8/16/12 1,097,596 1,101,680 4,084 Euro Buy 7/18/12 5,291,046 5,205,752 85,294 Euro Sell 7/18/12 5,291,046 5,274,469 (16,577) Euro Sell 8/16/12 3,090,267 3,035,188 (55,079) Japanese Yen Buy 7/18/12 2,283,907 2,299,962 (16,055) Japanese Yen Sell 7/18/12 2,283,907 2,331,247 47,340 Japanese Yen Sell 8/16/12 2,284,817 2,301,064 16,247 Mexican Peso Buy 7/18/12 835,036 781,346 53,690 Mexican Peso Sell 7/18/12 835,036 796,764 (38,272) Mexican Peso Sell 8/16/12 120 136 16 Norwegian Krone Buy 7/18/12 354,663 345,856 8,807 Norwegian Krone Sell 7/18/12 354,663 347,908 (6,755) Norwegian Krone Buy 8/16/12 354,294 347,565 6,729 Singapore Dollar Sell 7/18/12 976,432 969,009 (7,423) South African Rand Buy 7/18/12 1,650,206 1,631,553 18,653 South African Rand Sell 7/18/12 1,650,206 1,556,718 (93,488) South Korean Won Buy 7/18/12 636,783 629,608 7,175 Swedish Krona Buy 7/18/12 298,817 292,859 5,958 Swedish Krona Sell 7/18/12 298,817 287,055 (11,762) Swedish Krona Sell 8/16/12 298,499 292,548 (5,951) Swiss Franc Buy 7/18/12 1,217,399 1,201,977 15,422 Swiss Franc Sell 7/18/12 1,217,399 1,195,137 (22,262) Swiss Franc Buy 8/16/12 1,218,266 1,196,177 22,089 Taiwan Dollar Sell 7/18/12 741,183 739,995 (1,188) Turkish Lira Buy 7/18/12 1,491,491 1,450,129 41,362 Turkish Lira Sell 7/18/12 1,491,491 1,465,671 (25,820) Turkish Lira Buy 8/16/12 676,431 680,306 (3,875) Credit Suisse AG Australian Dollar Buy 7/18/12 7,132,346 6,963,138 169,208 Australian Dollar Sell 7/18/12 7,132,346 6,874,117 (258,229) Australian Dollar Buy 8/16/12 2,984,040 2,929,386 54,654 Brazilian Real Buy 7/18/12 1,285,717 1,252,728 32,989 Brazilian Real Sell 7/18/12 1,285,717 1,269,892 (15,825) Brazilian Real Buy 8/16/12 489,930 488,437 1,493 British Pound Buy 7/18/12 3,000,008 2,975,172 24,836 British Pound Sell 7/18/12 3,000,008 3,008,910 8,902 British Pound Buy 8/16/12 392,903 389,196 3,707 Canadian Dollar Buy 7/18/12 3,568,666 3,523,461 45,205 Canadian Dollar Sell 7/18/12 3,568,666 3,526,454 (42,212) Canadian Dollar Sell 8/16/12 5,308,725 5,261,515 (47,210) Chilean Peso Buy 7/18/12 3,901,436 3,856,472 44,964 Chilean Peso Sell 7/18/12 3,901,436 3,834,385 (67,051) Chilean Peso Buy 8/16/12 436,322 439,469 (3,147) Czech Koruna Buy 7/18/12 2,297,165 2,276,451 20,714 Czech Koruna Sell 7/18/12 2,297,165 2,258,455 (38,710) Czech Koruna Sell 8/16/12 1,479,619 1,482,867 3,248 Euro Buy 7/18/12 11,142,016 10,965,429 176,587 Euro Sell 7/18/12 11,142,016 11,087,521 (54,495) Euro Sell 8/16/12 3,655,908 3,593,318 (62,590) Hungarian Forint Buy 7/18/12 1,644,480 1,587,151 57,329 Hungarian Forint Sell 7/18/12 1,644,480 1,560,615 (83,865) Hungarian Forint Buy 8/16/12 487,997 489,765 (1,768) Japanese Yen Buy 7/18/12 1,733,998 1,769,929 (35,931) Japanese Yen Sell 7/18/12 1,733,998 1,744,917 10,919 Japanese Yen Buy 8/16/12 1,693,323 1,704,462 (11,139) Mexican Peso Buy 7/18/12 1,648,253 1,557,526 90,727 Mexican Peso Sell 7/18/12 1,648,253 1,579,038 (69,215) New Zealand Dollar Sell 7/18/12 1,565,736 1,511,758 (53,978) Norwegian Krone Buy 7/18/12 5,358,508 5,264,292 94,216 Norwegian Krone Sell 7/18/12 5,358,508 5,235,076 (123,432) Norwegian Krone Sell 8/16/12 1,526,052 1,497,488 (28,564) Philippines Peso Buy 7/18/12 809,343 788,303 21,040 Polish Zloty Buy 7/18/12 1,290,549 1,287,889 2,660 Polish Zloty Sell 7/18/12 1,290,549 1,258,248 (32,301) Polish Zloty Sell 8/16/12 534,459 531,550 (2,909) Singapore Dollar Buy 7/18/12 204,854 205,955 (1,101) South African Rand Buy 7/18/12 568,860 605,880 (37,020) South Korean Won Buy 7/18/12 1,169,261 1,149,325 19,936 Swedish Krona Buy 7/18/12 5,383,811 5,271,648 112,163 Swedish Krona Sell 7/18/12 5,383,811 5,221,475 (162,336) Swedish Krona Buy 8/16/12 2,596,448 2,544,310 52,138 Swiss Franc Buy 7/18/12 1,897 1,870 27 Swiss Franc Sell 7/18/12 1,897 1,861 (36) Swiss Franc Buy 8/16/12 1,898 1,863 35 Taiwan Dollar Sell 7/18/12 786,156 785,160 (996) Turkish Lira Buy 7/18/12 5,074,630 4,989,059 85,571 Turkish Lira Sell 7/18/12 5,074,630 4,990,649 (83,981) Turkish Lira Buy 8/16/12 187,493 188,235 (742) Deutsche Bank AG Australian Dollar Buy 7/18/12 2,762,794 2,730,526 32,268 Australian Dollar Sell 7/18/12 2,762,794 2,621,644 (141,150) Australian Dollar Sell 8/16/12 146,063 143,144 (2,919) Brazilian Real Buy 7/18/12 793,009 782,970 10,039 Brazilian Real Sell 7/18/12 793,009 778,609 (14,400) British Pound Buy 7/18/12 2,643,722 2,603,386 40,336 British Pound Sell 7/18/12 2,643,722 2,625,401 (18,321) British Pound Sell 8/16/12 927,840 919,390 (8,450) Canadian Dollar Buy 7/18/12 6,864,560 6,751,769 112,791 Canadian Dollar Sell 7/18/12 6,864,560 6,763,996 (100,564) Canadian Dollar Sell 8/16/12 206,459 200,681 (5,778) Czech Koruna Buy 7/18/12 2,290,209 2,270,384 19,825 Czech Koruna Sell 7/18/12 2,290,209 2,246,922 (43,287) Czech Koruna Sell 8/16/12 1,472,653 1,476,913 4,260 Euro Buy 7/18/12 5,231,687 5,141,186 90,501 Euro Sell 7/18/12 5,231,687 5,226,111 (5,576) Euro Sell 8/16/12 5,233,071 5,142,521 (90,550) Mexican Peso Buy 7/18/12 826,488 802,791 23,697 Mexican Peso Sell 7/18/12 826,488 788,676 (37,812) Mexican Peso Sell 8/16/12 454,688 455,067 379 Polish Zloty Buy 7/18/12 842,680 839,745 2,935 Polish Zloty Sell 7/18/12 842,680 781,544 (61,136) Polish Zloty Sell 8/16/12 521,413 520,535 (878) Singapore Dollar Sell 7/18/12 184,409 184,095 (314) South Korean Won Buy 7/18/12 812,874 790,037 22,837 South Korean Won Sell 7/18/12 812,874 785,097 (27,777) South Korean Won Buy 8/16/12 519,914 522,326 (2,412) Swedish Krona Buy 7/18/12 2,644,075 2,601,244 42,831 Swedish Krona Sell 7/18/12 2,644,075 2,567,448 (76,627) Swedish Krona Buy 8/16/12 1,540,269 1,507,771 32,498 Swiss Franc Buy 7/18/12 14,860 14,590 270 Swiss Franc Sell 7/18/12 14,860 14,642 (218) Swiss Franc Sell 8/16/12 14,871 14,602 (269) Turkish Lira Buy 7/18/12 1,744,270 1,718,692 25,578 Turkish Lira Sell 7/18/12 1,744,270 1,715,365 (28,905) Turkish Lira Buy 8/16/12 927,772 928,613 (841) Goldman Sachs International Australian Dollar Buy 7/18/12 5,355,315 5,239,464 115,851 Australian Dollar Sell 7/18/12 5,355,315 5,133,097 (222,218) Australian Dollar Buy 8/16/12 1,497,932 1,470,261 27,671 British Pound Buy 7/18/12 1,135,731 1,114,553 21,178 British Pound Sell 7/18/12 1,135,731 1,125,438 (10,293) British Pound Buy 8/16/12 1,135,645 1,125,358 10,287 Canadian Dollar Buy 7/18/12 2,630,019 2,607,783 22,236 Canadian Dollar Sell 7/18/12 2,630,019 2,610,598 (19,421) Canadian Dollar Sell 8/16/12 339,912 335,607 (4,305) Chilean Peso Buy 7/18/12 1,154,304 1,142,603 11,701 Chilean Peso Sell 7/18/12 1,154,304 1,154,497 193 Chilean Peso Buy 8/16/12 378,716 378,967 (251) Czech Koruna Buy 7/18/12 1,484,647 1,491,111 (6,464) Czech Koruna Sell 7/18/12 1,484,647 1,461,261 (23,386) Czech Koruna Sell 8/16/12 1,484,518 1,490,888 6,370 Euro Buy 7/18/12 5,872,233 5,775,030 97,203 Euro Sell 7/18/12 5,872,233 5,843,947 (28,286) Euro Sell 8/16/12 5,364,607 5,270,730 (93,877) Japanese Yen Buy 7/18/12 2,600,963 2,618,918 (17,955) Japanese Yen Sell 7/18/12 2,600,963 2,622,801 21,838 Japanese Yen Sell 8/16/12 2,601,999 2,620,172 18,173 Norwegian Krone Buy 7/18/12 1,054,682 1,028,012 26,670 Norwegian Krone Sell 7/18/12 1,054,682 1,034,152 (20,530) Norwegian Krone Buy 8/16/12 1,053,582 1,033,147 20,435 Singapore Dollar Sell 7/18/12 756,579 750,825 (5,754) South Korean Won Buy 7/18/12 764,303 758,806 5,497 Swedish Krona Buy 7/18/12 2,714,495 2,643,845 70,650 Swedish Krona Sell 7/18/12 2,714,495 2,634,657 (79,838) Swedish Krona Buy 8/16/12 1,409,421 1,381,010 28,411 Taiwan Dollar Buy 7/18/12 686 687 (1) Taiwan Dollar Sell 7/18/12 686 684 (2) Turkish Lira Buy 7/18/12 2,056,882 2,017,817 39,065 Turkish Lira Sell 7/18/12 2,056,882 2,033,187 (23,695) Turkish Lira Buy 8/16/12 1,238,471 1,244,744 (6,273) HSBC Bank USA, National Association Australian Dollar Buy 7/18/12 4,080,913 3,986,939 93,974 Australian Dollar Sell 7/18/12 4,080,913 3,879,569 (201,344) Australian Dollar Buy 8/16/12 313,543 344,031 (30,488) British Pound Buy 7/18/12 2,720,546 2,719,898 648 British Pound Sell 7/18/12 2,720,546 2,676,551 (43,995) British Pound Buy 8/16/12 42,211 41,833 378 Canadian Dollar Buy 7/18/12 1,811,016 1,788,249 22,767 Canadian Dollar Sell 7/18/12 1,811,016 1,796,049 (14,967) Canadian Dollar Sell 8/16/12 1,809,856 1,787,279 (22,577) Czech Koruna Buy 7/18/12 3,358,129 3,288,090 70,039 Czech Koruna Sell 7/18/12 3,358,129 3,269,421 (88,708) Czech Koruna Sell 8/16/12 856,783 859,154 2,371 Euro Buy 7/18/12 16,395,852 16,132,432 263,420 Euro Sell 7/18/12 16,395,852 16,258,101 (137,751) Euro Sell 8/16/12 5,487,027 5,393,045 (93,982) Indian Rupee Sell 7/18/12 777,221 774,822 (2,399) Japanese Yen Buy 7/18/12 2,410,302 2,415,937 (5,635) Japanese Yen Sell 7/18/12 2,410,302 2,426,024 15,722 Japanese Yen Buy 8/16/12 2,411,263 2,427,277 (16,014) Norwegian Krone Buy 7/18/12 2,703,028 2,647,551 55,477 Norwegian Krone Sell 7/18/12 2,703,028 2,618,335 (84,693) Norwegian Krone Sell 8/16/12 2,219,903 2,176,309 (43,594) Singapore Dollar Sell 7/18/12 174,856 171,648 (3,208) South Korean Won Buy 7/18/12 844,895 826,514 18,381 South Korean Won Sell 7/18/12 844,895 815,663 (29,232) Turkish Lira Buy 7/18/12 1,929,170 1,901,332 27,838 Turkish Lira Sell 7/18/12 1,929,170 1,926,018 (3,152) Turkish Lira Buy 8/16/12 1,917,367 1,915,901 1,466 JPMorgan Chase Bank NA Australian Dollar Buy 7/18/12 3,242,645 3,190,934 51,711 Australian Dollar Sell 7/18/12 3,242,645 3,080,370 (162,275) Australian Dollar Buy 8/16/12 1,153,926 1,167,103 (13,177) Brazilian Real Buy 7/18/12 19,057 18,792 265 Brazilian Real Sell 7/18/12 19,057 18,486 (571) Brazilian Real Buy 8/16/12 1,184 1,181 3 British Pound Buy 7/18/12 2,833,689 2,831,175 2,514 British Pound Sell 7/18/12 2,833,689 2,784,310 (49,379) British Pound Buy 8/16/12 401,829 398,192 3,637 Canadian Dollar Buy 7/18/12 4,412,854 4,336,986 75,868 Canadian Dollar Sell 7/18/12 4,412,854 4,369,993 (42,861) Canadian Dollar Sell 8/16/12 1,815,057 1,792,588 (22,469) Chilean Peso Buy 7/18/12 2,342,273 2,296,708 45,565 Chilean Peso Sell 7/18/12 2,342,273 2,297,279 (44,994) Chilean Peso Buy 8/16/12 595,720 595,759 (39) Czech Koruna Buy 7/18/12 2,358,001 2,364,734 (6,733) Czech Koruna Sell 7/18/12 2,358,001 2,324,653 (33,348) Czech Koruna Sell 8/16/12 2,357,796 2,364,381 6,585 Euro Buy 7/18/12 18,768,565 18,451,924 316,641 Euro Sell 7/18/12 18,768,565 18,554,483 (214,082) Euro Sell 8/16/12 11,057,736 10,862,399 (195,337) Hungarian Forint Buy 7/18/12 853,698 814,596 39,102 Hungarian Forint Sell 7/18/12 853,698 774,294 (79,404) Japanese Yen Buy 7/18/12 2,914,350 2,972,012 (57,662) Japanese Yen Sell 7/18/12 2,914,350 2,975,861 61,511 Japanese Yen Sell 8/16/12 349,643 352,125 2,482 Mexican Peso Buy 7/18/12 1,875,960 1,854,406 21,554 Mexican Peso Sell 7/18/12 1,875,960 1,776,558 (99,402) Mexican Peso Sell 8/16/12 881,123 883,369 2,246 New Zealand Dollar Sell 7/18/12 637,170 575,652 (61,518) Norwegian Krone Buy 7/18/12 5,630,642 5,519,899 110,743 Norwegian Krone Sell 7/18/12 5,630,642 5,497,373 (133,269) Norwegian Krone Buy 8/16/12 1,156,318 1,135,448 20,870 Polish Zloty Buy 7/18/12 842,680 814,564 28,116 Polish Zloty Sell 7/18/12 842,680 781,588 (61,092) Russian Ruble Buy 7/18/12 307,377 308,071 (694) Russian Ruble Sell 7/18/12 307,377 300,548 (6,829) Russian Ruble Sell 8/16/12 305,781 306,510 729 Singapore Dollar Buy 7/18/12 218,275 208,832 9,443 South African Rand Buy 7/18/12 1,608,087 1,587,779 20,308 South African Rand Sell 7/18/12 1,608,087 1,557,325 (50,762) South African Rand Buy 8/16/12 582,720 580,558 2,162 South Korean Won Buy 7/18/12 758,725 751,440 7,285 Swedish Krona Buy 7/18/12 5,767,814 5,664,752 103,062 Swedish Krona Sell 7/18/12 5,767,814 5,604,377 (163,437) Swedish Krona Buy 8/16/12 1,267,461 1,281,182 (13,721) Taiwan Dollar Sell 7/18/12 776,281 776,330 49 Turkish Lira Buy 7/18/12 2,335,830 2,309,229 26,601 Turkish Lira Sell 7/18/12 2,335,830 2,310,489 (25,341) Turkish Lira Buy 8/16/12 1,515,713 1,520,545 (4,832) Royal Bank of Scotland PLC (The) Australian Dollar Buy 7/18/12 3,436,731 3,329,342 107,389 Australian Dollar Sell 7/18/12 3,436,731 3,274,702 (162,029) Australian Dollar Sell 8/16/12 735,613 721,411 (14,202) Brazilian Real Buy 7/18/12 26,204 25,846 358 Brazilian Real Sell 7/18/12 26,204 26,126 (78) Brazilian Real Buy 8/16/12 26,059 25,988 71 British Pound Buy 7/18/12 2,650,769 2,636,004 14,765 British Pound Sell 7/18/12 2,650,769 2,610,767 (40,002) British Pound Buy 8/16/12 1,021,328 1,011,647 9,681 Canadian Dollar Buy 7/18/12 1,446,338 1,429,681 16,657 Canadian Dollar Sell 7/18/12 1,446,338 1,417,709 (28,629) Canadian Dollar Sell 8/16/12 1,445,412 1,428,696 (16,716) Chilean Peso Buy 7/18/12 784,904 765,428 19,476 Chilean Peso Sell 7/18/12 784,904 784,882 (22) Chilean Peso Buy 8/16/12 10,819 10,824 (5) Czech Koruna Buy 7/18/12 1,912,094 1,891,017 21,077 Czech Koruna Sell 7/18/12 1,912,094 1,878,218 (33,876) Czech Koruna Sell 8/16/12 1,094,571 1,097,328 2,757 Euro Buy 7/18/12 15,534,958 15,457,232 77,726 Euro Sell 7/18/12 15,534,958 15,349,237 (185,721) Euro Sell 8/16/12 7,522,349 7,523,990 1,641 Japanese Yen Buy 7/18/12 5,235,618 5,310,717 (75,099) Japanese Yen Sell 7/18/12 5,235,618 5,329,293 93,675 Japanese Yen Sell 8/16/12 931,495 937,213 5,718 Mexican Peso Buy 7/18/12 1,634,465 1,613,189 21,276 Mexican Peso Sell 7/18/12 1,634,465 1,542,194 (92,271) Mexican Peso Sell 8/16/12 827,244 829,048 1,804 New Zealand Dollar Sell 7/18/12 783,108 748,577 (34,531) Norwegian Krone Buy 7/18/12 5,119,036 5,019,972 99,064 Norwegian Krone Sell 7/18/12 5,119,036 5,011,234 (107,802) Norwegian Krone Buy 8/16/12 631,028 618,301 12,727 Polish Zloty Buy 7/18/12 842,680 814,604 28,076 Polish Zloty Sell 7/18/12 842,680 781,631 (61,049) Singapore Dollar Sell 7/18/12 782,156 771,023 (11,133) South African Rand Buy 7/18/12 802,695 799,779 2,916 South African Rand Sell 7/18/12 802,695 754,246 (48,449) South Korean Won Buy 7/18/12 653,197 651,202 1,995 Swedish Krona Buy 7/18/12 3,552,475 3,449,280 103,195 Swedish Krona Sell 7/18/12 3,552,475 3,411,619 (140,856) Swedish Krona Buy 8/16/12 786,530 770,000 16,530 Swiss Franc Buy 7/18/12 774,958 764,997 9,961 Swiss Franc Sell 7/18/12 774,958 760,393 (14,565) Swiss Franc Buy 8/16/12 775,509 761,046 14,463 Taiwan Dollar Sell 7/18/12 724,882 723,768 (1,114) Turkish Lira Buy 7/18/12 1,811,872 1,779,423 32,449 Turkish Lira Sell 7/18/12 1,811,872 1,813,300 1,428 Turkish Lira Buy 8/16/12 1,800,786 1,803,257 (2,471) State Street Bank and Trust Co. Australian Dollar Buy 7/18/12 7,169,753 7,011,584 158,169 Australian Dollar Sell 7/18/12 7,169,753 6,841,413 (328,340) Australian Dollar Buy 8/16/12 986,560 968,578 17,982 Brazilian Real Buy 7/18/12 1,081,497 1,067,948 13,549 Brazilian Real Sell 7/18/12 1,081,497 1,050,873 (30,624) Brazilian Real Sell 8/16/12 283,930 283,818 (112) British Pound Buy 7/18/12 3,243,379 3,221,048 22,331 British Pound Sell 7/18/12 3,243,379 3,214,192 (29,187) British Pound Buy 8/16/12 1,503,022 1,471,408 31,614 Canadian Dollar Buy 7/18/12 5,285,076 5,234,596 50,480 Canadian Dollar Sell 7/18/12 5,285,076 5,202,756 (82,320) Canadian Dollar Sell 8/16/12 2,628,629 2,595,736 (32,893) Chilean Peso Buy 7/18/12 1,567,984 1,559,650 8,334 Chilean Peso Sell 7/18/12 1,567,984 1,567,010 (974) Chilean Peso Buy 8/16/12 790,713 791,708 (995) Czech Koruna Buy 7/18/12 3,059,444 3,041,621 17,823 Czech Koruna Sell 7/18/12 3,059,444 3,001,711 (57,733) Czech Koruna Sell 8/16/12 2,241,822 2,247,860 6,038 Euro Buy 7/18/12 18,253,699 17,999,952 253,747 Euro Sell 7/18/12 18,253,699 18,113,748 (139,951) Euro Sell 8/16/12 7,894,802 7,752,438 (142,364) Hungarian Forint Buy 7/18/12 1,433,317 1,328,950 104,367 Hungarian Forint Sell 7/18/12 1,433,317 1,356,411 (76,906) Hungarian Forint Buy 8/16/12 577,321 579,976 (2,655) Japanese Yen Buy 7/18/12 7,964,796 8,022,492 (57,696) Japanese Yen Sell 7/18/12 7,964,796 8,087,247 122,451 Japanese Yen Sell 8/16/12 234,761 236,376 1,615 Mexican Peso Buy 7/18/12 1,202,309 1,205,403 (3,094) Mexican Peso Sell 7/18/12 1,202,309 1,140,386 (61,923) Mexican Peso Sell 8/16/12 1,198,956 1,201,742 2,786 New Zealand Dollar Sell 7/18/12 1,589,485 1,543,008 (46,477) Norwegian Krone Buy 7/18/12 5,996,445 5,868,038 128,407 Norwegian Krone Sell 7/18/12 5,996,445 5,830,852 (165,593) Norwegian Krone Buy 8/16/12 581,314 570,077 11,237 Polish Zloty Buy 7/18/12 244,712 238,579 6,133 Polish Zloty Sell 7/18/12 244,712 230,748 (13,964) Singapore Dollar Buy 7/18/12 193,487 197,365 (3,878) South African Rand Buy 7/18/12 66,810 102,036 (35,226) South Korean Won Buy 7/18/12 642,280 644,200 (1,920) Swedish Krona Buy 7/18/12 5,293,033 5,241,625 51,408 Swedish Krona Sell 7/18/12 5,293,033 5,143,225 (149,808) Swedish Krona Buy 8/16/12 5,729,435 5,617,463 111,972 Swiss Franc Buy 7/18/12 1,426,395 1,408,618 17,777 Swiss Franc Sell 7/18/12 1,426,395 1,400,021 (26,374) Swiss Franc Buy 8/16/12 1,427,410 1,401,195 26,215 Taiwan Dollar Sell 7/18/12 325,008 319,334 (5,674) Thai Baht Buy 7/18/12 787,056 794,274 (7,218) Turkish Lira Buy 7/18/12 1,053,041 1,048,905 4,136 Turkish Lira Sell 7/18/12 1,053,041 1,058,306 5,265 Turkish Lira Buy 8/16/12 1,046,598 1,052,478 (5,880) UBS AG Australian Dollar Buy 7/18/12 8,081,009 7,901,629 179,380 Australian Dollar Sell 7/18/12 8,081,009 7,799,739 (281,270) Australian Dollar Buy 8/16/12 1,841,429 1,807,756 33,673 British Pound Buy 7/18/12 2,679,585 2,631,429 48,156 British Pound Sell 7/18/12 2,679,585 2,628,893 (50,692) British Pound Buy 8/16/12 18,322 18,156 166 Canadian Dollar Buy 7/18/12 5,321,308 5,270,566 50,742 Canadian Dollar Sell 7/18/12 5,321,308 5,250,586 (70,722) Canadian Dollar Sell 8/16/12 3,889,071 3,859,407 (29,664) Czech Koruna Buy 7/18/12 1,810,747 1,789,492 21,255 Czech Koruna Sell 7/18/12 1,810,747 1,782,104 (28,643) Czech Koruna Sell 8/16/12 993,233 996,067 2,834 Euro Buy 7/18/12 8,022,824 7,915,947 106,877 Euro Sell 7/18/12 8,022,824 7,979,124 (43,700) Euro Buy 8/16/12 64,185 63,061 1,124 Hungarian Forint Buy 7/18/12 1,625,744 1,555,974 69,770 Hungarian Forint Sell 7/18/12 1,625,744 1,543,598 (82,146) Hungarian Forint Buy 8/16/12 524,019 526,597 (2,578) Indian Rupee Sell 7/18/12 1,191,437 1,192,749 1,312 Japanese Yen Buy 7/18/12 5,189,381 5,270,113 (80,732) Japanese Yen Sell 7/18/12 5,189,381 5,288,243 98,862 Japanese Yen Buy 8/16/12 593,945 598,144 (4,199) Mexican Peso Buy 7/18/12 1,667,236 1,589,736 77,500 Mexican Peso Sell 7/18/12 1,667,236 1,575,615 (91,621) Mexican Peso Sell 8/16/12 30,627 30,670 43 New Zealand Dollar Sell 7/18/12 1,233,716 1,178,437 (55,279) Norwegian Krone Buy 7/18/12 5,903,062 5,775,614 127,448 Norwegian Krone Sell 7/18/12 5,903,062 5,772,469 (130,593) Norwegian Krone Buy 8/16/12 3,216,823 3,154,637 62,186 Philippines Peso Buy 7/18/12 809,343 789,305 20,038 Polish Zloty Buy 7/18/12 1,248,096 1,219,153 28,943 Polish Zloty Sell 7/18/12 1,248,096 1,190,505 (57,591) Polish Zloty Buy 8/16/12 38,572 38,576 (4) Singapore Dollar Sell 7/18/12 986,063 979,264 (6,799) South African Rand Buy 7/18/12 829,180 795,480 33,700 South African Rand Sell 7/18/12 829,180 809,304 (19,876) South Korean Won Buy 7/18/12 809,391 786,580 22,811 South Korean Won Sell 7/18/12 809,391 786,710 (22,681) Swedish Krona Buy 7/18/12 2,757,189 2,652,898 104,291 Swedish Krona Sell 7/18/12 2,757,189 2,654,845 (102,344) Swedish Krona Buy 8/16/12 373,824 366,292 7,532 Swiss Franc Buy 7/18/12 4,223,641 4,145,332 78,309 Swiss Franc Sell 7/18/12 4,223,641 4,168,314 (55,327) Swiss Franc Sell 8/16/12 4,226,648 4,148,207 (78,441) Taiwan Dollar Buy 7/18/12 804,783 805,986 (1,203) Taiwan Dollar Sell 7/18/12 804,783 801,437 (3,346) Thai Baht Buy 7/18/12 787,053 794,800 (7,747) Turkish Lira Buy 7/18/12 1,216,014 1,195,095 20,919 Turkish Lira Sell 7/18/12 1,216,014 1,219,864 3,850 Turkish Lira Buy 8/16/12 1,208,573 1,213,019 (4,446) Westpac Banking Corp. Australian Dollar Buy 7/18/12 4,556,689 4,480,180 76,509 Australian Dollar Sell 7/18/12 4,556,689 4,329,173 (227,516) Australian Dollar Buy 8/16/12 1,607,912 1,609,340 (1,428) British Pound Buy 7/18/12 3,194,830 3,169,656 25,174 British Pound Sell 7/18/12 3,194,830 3,165,876 (28,954) British Pound Buy 8/16/12 3,194,587 3,165,590 28,997 Canadian Dollar Buy 7/18/12 2,636,106 2,603,219 32,887 Canadian Dollar Sell 7/18/12 2,636,106 2,635,728 (378) Canadian Dollar Sell 8/16/12 2,634,418 2,601,706 (32,712) Euro Buy 7/18/12 9,668,800 9,495,688 173,112 Euro Sell 7/18/12 9,668,800 9,596,355 (72,445) Euro Sell 8/16/12 5,815,677 5,713,952 (101,725) Japanese Yen Buy 7/18/12 2,410,302 2,415,771 (5,469) Japanese Yen Sell 7/18/12 2,410,302 2,443,055 32,753 Japanese Yen Buy 8/16/12 1,268,724 1,277,666 (8,942) Mexican Peso Buy 7/18/12 1,644,241 1,619,037 25,204 Mexican Peso Sell 7/18/12 1,644,241 1,571,986 (72,255) Mexican Peso Sell 8/16/12 773,454 775,571 2,117 Norwegian Krone Buy 7/18/12 3,307,412 3,223,763 83,649 Norwegian Krone Sell 7/18/12 3,307,412 3,212,655 (94,757) Norwegian Krone Buy 8/16/12 603,737 592,505 11,232 Swedish Krona Buy 7/18/12 1,781,851 1,743,470 38,381 Swedish Krona Sell 7/18/12 1,781,851 1,726,860 (54,991) Swedish Krona Buy 8/16/12 793,299 777,631 15,668 Total FUTURES CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 3 yr (Short) 46 $5,216,367 Sep-12 $19,046 Australian Government Treasury Bond 10 yr (Long) 3 385,218 Sep-12 $(2,435) Canadian Government Bond 10 yr (Long) 26 3,535,704 Sep-12 $31,758 Euro-Swiss Franc 3 Month (Short) 38 10,010,957 Dec-12 $(147,025) Japanese Government Bond 10 yr (Short) 15 27,682,867 Sep-12 $(45,460) Japanese Government Bond 10 yr Mini (Short) 4 719,084 Sep-12 $(1,183) U.K. Gilt 10 yr (Short) 15 2,798,164 Sep-12 $14,840 U.S. Treasury Note 10 yr (Long) 20 2,667,500 Sep-12 $(2,226) Total WRITTEN OPTIONS OUTSTANDING at 6/30/12 (premiums received $19,557,368) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. $5,571,800 Aug-15/4.375 $193,620 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. $5,571,800 Aug-15/4.375 $1,921,435 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. $5,571,800 Aug-15/4.46 $180,303 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. $5,571,800 Aug-15/4.46 $2,003,731 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. $526,562 Sep-16/3.49 $22,626 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. $526,562 Sep-16/3.49 $52,672 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. $26,715,351 Aug-16/4.35 $4,470,280 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. $11,059,894 Aug-16/4.28 $282,901 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. $11,059,894 Aug-16/4.28 $1,795,076 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. $7,865,832 Aug-16/4.68 $158,025 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. $7,865,832 Aug-16/4.68 $1,501,540 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. $6,554,860 Jul-16/4.67 $132,277 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. $6,554,860 Jul-16/4.67 $1,246,721 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. $2,621,944 Jul-16/4.80 $49,135 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. $2,621,944 Jul-16/4.80 $524,709 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. $3,686,784 Jul-16/4.79 $69,238 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. $3,686,784 Jul-16/4.79 $694,295 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. $6,572,614 Jul-16/4.74 $126,523 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. $6,572,614 Jul-16/4.74 $1,213,962 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.86% versus the three month USD-LIBOR-BBA maturing June 2026. $3,945,779 Jun-16/5.86 $45,088 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 2026. $3,945,779 Jun-16/4.86 $774,990 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.61% versus the three month USD-LIBOR-BBA maturing June 2021. $1,659,222 Jun-16/4.61 $16,891 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.61% versus the three month USD-LIBOR-BBA maturing June 2021. $1,659,222 Jun-16/4.61 $184,421 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. $556,661 Jun-16/5.12 $4,394 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. $547,769 Jun-16/4.89 $4,635 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. $544,291 Jun-16/4.575 $5,198 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. $556,661 Jun-16/4.12 $51,200 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. $547,769 Jun-16/4.39 $55,812 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. $544,291 Jun-16/4.575 $59,589 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. $24,507,428 May-16/4.705 $226,890 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. $24,507,428 May-16/4.705 $2,850,508 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. $14,963,000 Sep-15/4.04 $309,584 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. $14,963,000 Sep-15/4.04 $2,162,303 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. $26,365,900 Aug-12/2.855 $791 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. $26,365,900 Aug-12/2.855 $2,554,592 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. $5,475,900 Aug-12/2.73 $274 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. $5,475,900 Aug-12/2.73 $467,259 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. $1,237,000 Jul-12/2.1714 $43,221 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. $1,237,000 Jul-12/2.1714 $43,221 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. $1,237,000 Jul-12/2.1714 $43,221 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. $1,237,000 Jul-12/2.1714 $43,221 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. $1,237,000 Jul-12/2.1714 $43,221 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. $10,072,118 May-16/5.11 $79,187 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing May 2021. $10,238,704 May-16/4.86 $92,456 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. $10,187,746 May-16/4.60 $95,561 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing May 2021. $10,072,118 May-16/4.11 $923,392 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing May 2021. $10,238,704 May-16/4.36 $1,038,205 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. $10,187,746 May-16/4.60 $1,161,403 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. $3,106,561 May-16/4.765 $27,959 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. $3,106,561 May-16/4.765 $375,894 Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/12 (proceeds receivable $12,601,875) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association 3 1/2s, July 1, 2042 $12,000,000 7/12/2012 $12,611,250 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $14,758,000 $— 5/14/17 3 month USD-LIBOR-BBA 1.0925% $117,678 2,105,000 — 5/14/42 3 month USD-LIBOR-BBA 2.795% 134,334 1,212,000 32,170 6/20/22 2.183% 3 month USD-LIBOR-BBA (14,037) CAD 2,928,000 — 6/13/14 1.285% 3 month CAD-BA-CDOR (1,637) CAD 4,995,000 — 6/13/17 1.5875% 3 month CAD-BA-CDOR (8,474) CAD 1,253,000 — 6/13/22 2.2% 3 month CAD-BA-CDOR (3,861) Barclay's Bank PLC $29,091,000 (E) 487,074 9/19/22 2.00% 3 month USD-LIBOR-BBA 57,982 5,844,000 (E) (9,350) 9/19/14 0.60% 3 month USD-LIBOR-BBA (12,448) 1,144,000 (E) (1,065) 9/19/14 3 month USD-LIBOR-BBA 0.60% (459) 17,994,000 (E) (248,275) 9/19/22 3 month USD-LIBOR-BBA 2.00% 17,137 1,959,000 (E) (133,931) 9/19/42 3 month USD-LIBOR-BBA 2.75% (44,150) 2,867,000 — 6/15/22 1.807% 3 month USD-LIBOR-BBA (9,390) 1,212,000 31,936 6/20/22 2.183% 3 month USD-LIBOR-BBA (14,270) AUD 799,000 — 6/22/22 6 month AUD-BBR-BBSW 4.035% 2,901 AUD 3,570,000 — 6/22/22 4.06% 6 month AUD-BBR-BBSW (20,509) AUD 3,833,000 — 6/29/22 3.9275% 6 month AUD-BBR-BBSW 20,630 EUR 16,956,000 — 6/18/14 0.935% 6 month EUR-EURIBOR-REUTERS (32,248) EUR 8,680,000 — 6/18/17 1.365% 6 month EUR-EURIBOR-REUTERS (32,096) EUR 5,314,000 — 6/18/22 1.945% 6 month EUR-EURIBOR-REUTERS 25,153 EUR 518,000 — 6/18/42 6 month EUR-EURIBOR-REUTERS 2.24% (8,289) EUR 6,105,000 — 6/19/22 6 month EUR-EURIBOR-REUTERS 1.934% (36,939) EUR 2,008,000 — 6/19/22 1.885% 6 month EUR-EURIBOR-REUTERS 23,702 EUR 3,349,000 — 6/25/22 6 month EUR-EURIBOR-REUTERS 1.97682% (4,906) GBP 4,306,000 — 6/14/17 6 month GBP-LIBOR-BBA 1.3775% 36,707 GBP 867,000 — 6/14/22 6 month GBP-LIBOR-BBA 2.13% 3,765 GBP 6,110,000 — 8/8/21 2.9785% 6 month GBP-LIBOR-BBA (878,405) GBP 2,735,000 — 8/15/31 3.6% 6 month GBP-LIBOR-BBA (595,783) GBP 9,240,000 (E) — 2/3/31 6 month GBP-LIBOR-BBA 4.86% 1,200,678 Citibank, N.A. $893,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 23,182 13,711,000 (E) 18,298 9/19/17 1.10% 3 month USD-LIBOR-BBA (24,343) 2,128,000 (E) 12,555 9/19/17 3 month USD-LIBOR-BBA 1.10% 19,173 19,130,000 (E) 206,580 9/19/22 2.00% 3 month USD-LIBOR-BBA (75,588) 6,422,000 (E) (170) 9/19/14 0.60% 3 month USD-LIBOR-BBA (3,574) 11,912,000 (E) (5,295) 9/19/14 3 month USD-LIBOR-BBA 0.6% 1,019 8,205,000 (E) (110,600) 9/19/22 3 month USD-LIBOR-BBA 2.00% 10,424 610,000 (E) (36,630) 9/19/42 3 month USD-LIBOR-BBA 2.75% (8,674) Credit Suisse International 44,178,000 (E) (252,616) 9/19/22 3 month USD-LIBOR-BBA 2.00% 399,010 203,376,000 (E) 64,014 9/19/14 3 month USD-LIBOR-BBA 0.60% 171,803 27,145,000 (E) 45,644 9/19/17 3 month USD-LIBOR-BBA 1.10% 130,065 1,609,000 (E) (96,735) 9/19/42 3 month USD-LIBOR-BBA 2.75% (22,995) 104,417,000 (E) 643,389 9/19/22 2.00% 3 month USD-LIBOR-BBA (896,763) 10,100,000 (E) 452,739 9/19/42 2.75% 3 month USD-LIBOR-BBA (10,145) 30,909,000 (E) (6,364) 9/19/14 0.60% 3 month USD-LIBOR-BBA (22,746) 43,862,000 (E) (76,583) 9/19/17 1.10% 3 month USD-LIBOR-BBA (212,993) 3,923,000 — 6/25/22 3 month USD-LIBOR-BBA 1.7975% 6,323 2,111,000 — 7/2/22 1.7175% 3 month USD-LIBOR-BBA 13,489 1,119,000 (E) — 8/17/22 3 month USD-LIBOR-BBA 2.4475% 65,719 CAD 22,006,000 — 6/13/14 1.28797% 3 month CAD-BA-CDOR (13,631) CAD 792,000 — 6/13/17 3 month CAD-BA-CDOR 1.57927% 1,037 CAD 9,377,000 — 6/13/22 3 month CAD-BA-CDOR 2.19177% 21,950 CAD 2,940,000 — 6/15/22 2.135% 3 month CAD-BA-CDOR 8,339 CAD 2,504,000 — 6/29/22 2.1725% 3 month CAD-BA-CDOR 695 CHF 626,000 — 5/11/22 6 month CHF-LIBOR-BBA 0.975% (578) CHF 5,256,000 — 5/14/22 1.0125% 6 month CHF-LIBOR-BBA (15,091) CHF 5,502,000 — 6/19/22 0.94% 6 month CHF-LIBOR-BBA 41,376 EUR 11,949,000 — 6/15/14 6 month EUR-EURIBOR-REUTERS 0.943% 25,219 EUR 4,826,000 — 6/15/17 6 month EUR-EURIBOR-REUTERS 1.377% 22,312 EUR 4,560,000 — 6/15/22 6 month EUR-EURIBOR-REUTERS 1.947% (19,245) EUR 13,940,000 — 6/28/14 0.85% 6 month EUR-EURIBOR-REUTERS 1,683 EUR 2,098,000 — 7/2/22 6 month EUR-EURIBOR-REUTERS 1.937% (13,912) EUR 1,747,000 — 7/3/22 6 month EUR-EURIBOR-REUTERS 1.985% (1,843) EUR 1,630,000 — 7/3/22 6 month EUR-EURIBOR-REUTERS 1.976% (3,440) GBP 3,704,000 — 6/13/17 1.44% 6 month GBP-LIBOR-BBA (49,398) GBP 3,811,000 — 6/13/22 6 month GBP-LIBOR-BBA 2.1675% 37,680 GBP 3,995,000 — 6/15/22 6 month GBP-LIBOR-BBA 2.0125% (49,321) GBP 1,451,000 — 6/15/22 1.96% 6 month GBP-LIBOR-BBA 28,988 GBP 6,112,000 — 8/15/21 6 month GBP-LIBOR-BBA 2.91% 816,280 MXN 33,670,000 — 7/21/20 1 month MXN-TIIE-BANXICO 6.895% 207,826 SEK 91,740,000 — 5/16/22 2.205% 3 month SEK-STIBOR-SIDE 218,693 SEK 10,173,000 — 6/19/22 3 month SEK-STIBOR-SIDE 2.38% (1,987) SEK 9,997,000 — 7/2/22 3 month SEK-STIBOR-SIDE 2.325% (9,379) Deutsche Bank AG $452,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0475% 11,427 22,982,000 (E) 207,549 9/19/22 2.00% 3 month USD-LIBOR-BBA (131,436) 436,491,000 (E) 478,587 9/19/14 0.60% 3 month USD-LIBOR-BBA 247,247 2,522,000 (E) (38,612) 9/19/22 3 month USD-LIBOR-BBA 2.00% (1,412) 4,244,000 (E) (3,735) 9/19/17 3 month USD-LIBOR-BBA 1.10% 9,464 49,543,000 (E) 133,655 9/19/17 1.10% 3 month USD-LIBOR-BBA (20,423) KRW 4,220,000,000 — 4/24/17 3.54% 3 month KRW-CD-KSDA-BLOOMBERG (39,402) MXN 33,670,000 — 7/17/20 1 month MXN-TIIE-BANXICO 6.95% 213,556 PLN 7,241,000 — 4/16/17 5.01% 6 month PLN-WIBOR-WIBO (39,365) ZAR 15,639,000 — 4/17/17 3 month ZAR-JIBAR-SAFEX 6.76% 48,423 Goldman Sachs International $56,471,000 (E) (16,922) 9/19/14 3 month USD-LIBOR-BBA 0.60% 13,008 37,678,000 (E) 403,860 9/19/22 2.00% 3 month USD-LIBOR-BBA (151,891) 11,847,500 (E) (147,808) 9/19/22 3 month USD-LIBOR-BBA 2.00% 26,942 2,764,000 (E) (1,216) 9/19/17 1.10% 3 month USD-LIBOR-BBA (9,812) 10,486,000 (E) (614,750) 9/19/42 3 month USD-LIBOR-BBA 2.75% (134,176) 16,594,900 — 2/22/14 1 month USD-FEDERAL FUNDS-H.15 0.1925% 878 4,472,000 — 2/23/14 0.19625% 1 month USD-FEDERAL FUNDS-H.15 (559) AUD 1,865,000 — 6/21/22 4.005% 6 month AUD-BBR-BBSW (1,523) AUD 665,000 — 6/22/22 4.035% 6 month AUD-BBR-BBSW (2,414) CHF 8,477,000 — 6/29/22 0.985% 6 month CHF-LIBOR-BBA 29,079 EUR 1,472,000 — 6/15/17 1.381% 6 month EUR-EURIBOR-REUTERS (7,163) EUR 3,017,000 — 6/15/22 6 month EUR-EURIBOR-REUTERS 1.952% (10,968) EUR 412,000 — 6/15/42 2.262% 6 month EUR-EURIBOR-REUTERS 3,997 EUR 6,067,000 — 6/19/22 6 month EUR-EURIBOR-REUTERS 1.919% (47,419) GBP 5,247,000 (E) — 9/22/31 6 month GBP-LIBOR-BBA 4.06% 197,140 GBP 2,735,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% 257,762 GBP 4,961,000 (E) — 9/23/31 3.99% 6 month GBP-LIBOR-BBA (148,478) GBP 7,172,000 — 6/13/22 6 month GBP-LIBOR-BBA 2.1725% 76,104 GBP 2,319,000 — 6/13/17 1.4425% 6 month GBP-LIBOR-BBA (31,404) GBP 1,439,000 — 6/20/22 6 month GBP-LIBOR-BBA 2.085% (2,781) GBP 4,763,000 (E) — 8/9/31 4.605% 6 month GBP-LIBOR-BBA (465,850) GBP 4,763,000 (E) — 8/10/31 4.5175% 6 month GBP-LIBOR-BBA (420,049) GBP 803,000 — 6/28/22 2.02375% 6 month GBP-LIBOR-BBA 9,220 SEK 9,775,000 — 5/16/22 3 month SEK-STIBOR-SIDE 2.205% (23,302) SEK 25,550,000 — 5/29/22 3 month SEK-STIBOR-SIDE 2.215% (57,868) SEK 21,805,000 — 6/11/22 2.28% 3 month SEK-STIBOR-SIDE 32,044 JPMorgan Chase Bank NA $64,249,200 (E) 600,304 9/19/22 2.00% 3 month USD-LIBOR-BBA (347,371) 835,000 (E) 718 9/19/17 1.10% 3 month USD-LIBOR-BBA (1,879) 5,408,000 (E) (93,288) 9/19/22 3 month USD-LIBOR-BBA 2.00% (13,520) 2,919,000 (E) (208,579) 9/19/42 3 month USD-LIBOR-BBA 2.75% (74,801) CAD 3,470,000 — 9/21/21 2.3911% 3 month CAD-BA-CDOR (97,278) CAD 7,265,000 — 5/2/15 3 month CAD-BA-CDOR 1.6575% 66,956 CAD 25,317,000 — 6/13/14 3 month CAD-BA-CDOR 1.2825% 12,879 CAD 4,193,000 — 6/13/17 3 month CAD-BA-CDOR 1.56% 1,663 CAD 2,397,000 — 6/13/22 2.175% 3 month CAD-BA-CDOR (2,013) CAD 2,250,000 — 6/25/22 2.1725% 3 month CAD-BA-CDOR 153 EUR 124,000 — 6/15/42 2.245% 6 month EUR-EURIBOR-REUTERS 1,793 EUR 2,987,000 — 3/23/14 1 month EUR-EONIA-OIS-COMPOUND 0.506% 17,683 EUR 4,900,000 — 3/23/17 1 month EUR-EONIA-OIS-COMPOUND 1.147% 134,743 GBP 1,645,000 — 6/13/17 6 month GBP-LIBOR-BBA 1.446% 22,693 GBP 719,000 — 6/13/22 6 month GBP-LIBOR-BBA 2.175% 7,890 JPY 2,402,400,000 — 2/19/15 6 month JPY-LIBOR-BBA 0.705% 330,494 JPY 511,900,000 — 2/19/20 6 month JPY-LIBOR-BBA 1.3975% 407,149 JPY 448,800,000 — 6/25/22 0.85% 6 month JPY-LIBOR-BBA (7,267) JPY 812,000,000 — 7/2/22 6 month JPY-LIBOR-BBA 0.8225% (17,167) JPY 853,120,000 — 2/20/22 6 month JPY-LIBOR-BBA 0.965% 187,285 JPY 358,600,000 (E) — 7/28/29 6 month JPY-LIBOR-BBA 2.67% 217,533 JPY 482,100,000 (E) — 7/28/39 2.40% 6 month JPY-LIBOR-BBA (45,234) JPY 723,200,000 — 3/6/22 1.0175% 6 month JPY-LIBOR-BBA (199,948) MXN 19,054,000 — 9/11/20 6.82% 1 month MXN-TIIE-BANXICO (108,644) MXN 24,639,000 — 9/14/20 6.82% 1 month MXN-TIIE-BANXICO (143,016) MXN 4,810,000 — 7/16/20 1 month MXN-TIIE-BANXICO 6.99% 31,483 MXN 24,320,000 — 7/30/20 6.3833% 1 month MXN-TIIE-BANXICO (86,868) MXN 66,197,000 — 7/30/20 6.3833% 1 month MXN-TIIE-BANXICO (236,446) MXN 24,320,000 — 8/19/20 1 month MXN-TIIE-BANXICO 6.615% 115,739 MXN 37,740,000 — 11/4/20 1 month MXN-TIIE-BANXICO 6.75% 202,072 Royal Bank of Scotland PLC (The) $2,236,000 2,236 9/19/22 2.00% 3 month USD-LIBOR-BBA (30,745) UBS AG CHF 28,420,000 — 5/23/13 0.7625% 6 month CHF-LIBOR-BBA (183,757) Total (E) See Total return swap contracts note and/or Interest rate swap contracts note(s) regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC $590,311 $— 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools $1,937 1,070,332 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,513 855,117 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,206 4,228,702 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (21,827) 448,320 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 1,446 1,381,501 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 83 627,596 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 38 737,806 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,766 3,693,127 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (19,062) 2,813,992 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 10,550 1,066,258 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 3,440 124,386 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 86 170,729 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 262 936,203 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,832) 5,320,000 — 4/7/16 (2.63%) USA Non Revised Consumer Price Index- Urban (CPI-U) (155,520) 2,015,118 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools 1,563 935,098 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools 726 3,789,261 13,618 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 8,423 497,098 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 1,320 2,213,418 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 8,298 3,081,777 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (15,907) 2,660,655 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 8,583 1,558,780 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (8,046) 4,021,278 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 14,028 12,128,794 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 45,472 862,636 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools 669 2,647,986 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 9,928 517,165 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,697 1,676,644 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,503 1,215,481 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,989 Citibank, N.A. 1,721,302 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 6,453 3,689,030 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 13,830 3,220,524 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 12,074 Credit Suisse International 1,475,612 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,532 1,008,891 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 61 1,683,853 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 102 1,871,004 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (9,657) Deutsche Bank AG 1,871,004 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (9,657) Goldman Sachs International 686,804 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 41 3,040,000 — 3/1/16 2.47% USA Non Revised Consumer Price Index- Urban (CPI-U) 55,358 2,280,000 — 3/3/16 2.45% USA Non Revised Consumer Price Index- Urban (CPI-U) 39,262 844,057 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 1,294 1,285,613 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (6,636) 482,953 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,493) 2,034,359 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 123 64,082 140 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 123 11,474,355 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 706 4,272,392 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 258 1,801,478 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 109 3,995,302 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 241 1,761,082 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (9,090) 83,727 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (432) 223,117 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,152) 3,431,000 — 4/3/17 2.3225% USA Non Revised Consumer Price Index- Urban (CPI-U) 49,616 3,431,000 — 4/4/17 2.35% USA Non Revised Consumer Price Index- Urban (CPI-U) 54,611 3,431,000 — 4/5/17 2.355% USA Non Revised Consumer Price Index- Urban (CPI-U) 55,555 3,431,000 — 4/5/22 2.66% USA Non Revised Consumer Price Index- Urban (CPI-U) 80,923 GBP 2,141,000 — 3/30/17 (3.0925%) GBP Non-revised UK Retail Price Index (81,313) GBP 2,141,000 — 4/2/17 (3.085%) GBP Non-revised UK Retail Price Index (90,635) GBP 2,141,000 — 4/3/17 (3.09%) GBP Non-revised UK Retail Price Index (91,540) GBP 2,141,000 — 4/3/22 (3.21%) GBP Non-revised UK Retail Price Index (133,220) JPMorgan Chase Bank NA $4,060,035 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 245 Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — $(18,605) $2,090,000 12/20/19 (100 bp) $436,729 Deutsche Bank AG Republic of Argentina, 8.28%, 12/31/33 B3 82,442 705,000 3/20/17 500 bp (89,591) Smurfit Kappa Funding, 7 3/4%, 4/1/15 B1 — EUR 425,000 9/20/13 715 bp 42,577 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 400,000 9/20/13 477 bp 24,432 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 400,000 9/20/13 535 bp 28,125 JPMorgan Chase Bank NA DJ CDX NA HY Series 18 Index B+/P 67,777 $2,556,180 6/20/17 500 bp (18,903) Morgan Stanley Capital Services LLC Republic of Venezuela, 9 1/4%, 9/15/27 B2 — 510,000 10/20/12 339 bp 2,846 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at June 30, 2012. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso EUR Euro GBP British Pound INR Indian Rupee JPY Japanese Yen KRW South Korean Won MXN Mexican Peso PLN Polish Zloty SEK Swedish Krona ZAR South African Rand Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only JSC Joint Stock Company OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2011 through June 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $348,445,908. (b) The aggregate identified cost on a tax basis is $449,494,829, resulting in gross unrealized appreciation and depreciation of $21,512,609 and $16,453,670, respectively, or net unrealized appreciation of $5,058,939. (NON) Non-income-producing security. (STP) The interest or dividend rate and date shown parenthetically represent the new interest or dividend rate to be paid and the date the fund will begin accruing interest or dividend income at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $19,223 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $152,274,146 and $216,750,559, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivative contracts. (P) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $116,770,623 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 86.7% Russia 2.4 Luxembourg 1.6 Venezuela 1.5 Argentina 1.3 Brazil 0.8 Indonesia 0.8 Ukraine 0.7 Mexico 0.6 United Kingdom 0.6 Netherlands 0.6 Germany 0.5 Other 1.9 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are value at fair value The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately 896,800,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately 635,400,000 on written options contracts for the reporting period. Futures contracts: The fund used futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. The fund had an average number of contracts of approximately 360 on futures contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $522,800,000 on forward currency contracts for the reporting period. Total return swap contracts: The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, and to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $141,800,000 on total return swap contracts for the reporting period. Interest rate swap contracts: The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $3,309,500,000 on interest rate swap contracts for the reporting period. Credit default contracts: The fund entered into credit default contracts to hedge credit risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. The fund had an average notional amount of approximately $11,900,000 on credit default swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $16,878,261 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $11,564,512 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $10,921,214. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer cyclicals $— $282 $7 Health care 12,372 — — Total common stocks 7 Asset-backed securities $— $10,253,237 $— Convertible bonds and notes — 380,205 — Convertible preferred stocks 110,649 245,021 7 Corporate bonds and notes — 104,685,176 — Foreign government and agency bonds — 23,693,352 — Mortgage-backed securities — 109,760,117 — Preferred stocks — 176,399 — Purchased options outstanding — 44,678,813 — Senior loans — 7,388,031 — U.S. Government and Agency Mortgage Obligations — 66,846,218 — U.S. Treasury Obligations — 3,495,567 — Warrants — 530 17,669 Short-term investments 6,164,619 76,645,497 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts — (2,718,450) — Futures contracts (132,685) — — Written options — (30,423,650) — TBA sale commitments — (12,611,250) — Interest rate swap contracts — (1,388,529) — Total return swap contracts — (160,734) — Credit default contracts — 294,601 — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $553,314 $258,713 Foreign exchange contracts 8,820,214 11,538,664 Equity contracts 18,199 — Interest rate contracts 53,378,617 40,805,402 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Master Intermediate Income Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: August 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: August 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: August 28, 2012
